






--------------------------------------------------------------------------------

CREDIT AGREEMENT
DATED AS OF DECEMBER 2, 2019
AMONG
COWEN INC.,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
AND
BMO HARRIS BANK N.A.,
AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS, AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER









--------------------------------------------------------------------------------






TABLE OF CONTENTS


SECTION
HEADING
PAGE
Section 1.
Definitions; Interpretation
1
Section 1.1.
Definitions
1
Section 1.2.
Interpretation
24
Section 1.3.
Change in Accounting Principles
25
Section 1.4.
Divisions
26
Section 1.5.
Times of Day
26
 
 
 
Section 2.
The Facility
26
Section 2.1.
Facility
26
Section 2.2.
Applicable Interest Rates
26
Section 2.3.
Minimum Borrowing Amounts; Maximum Eurodollar Loans
27
Section 2.4.
Manner of Borrowing Loans and Designating Applicable Interest Rates
27
Section 2.5.
Maturity of Loans
29
Section 2.6.
Prepayments
29
Section 2.7.
Default Rate
29
Section 2.8.
Evidence of Indebtedness
30
Section 2.9.
Commitment Terminations
30
Section 2.10.
Replacement of Lenders
31
 
 
 
Section 2.11.
Defaulting Lenders
31
Section 3.
Commitment Fees
33
 
 
 
Section 4.
Taxes, Increased Costs, Change in Circumstances and Funding Indemnity
33
Section 4.1.
Taxes
33
Section 4.2.
Increased Costs
37
Section 4.3.
Lending Offices; Mitigation Obligations
38
Section 4.4.
Change of Law
39
Section 4.5.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
39
Section 4.6.
Funding Indemnity
39
Section 4.7.
Discretion of Lender as to Manner of Funding
40
Section 4.8.
Effect of Benchmark Transition Event
40



‑i‑

--------------------------------------------------------------------------------





 
 
 
Section 5.
Place and Application of Payments
43
Section 5.1.
Place and Application of Payments
43
Section 5.2.
Non‑Business Days
44
Section 5.3.
Payments Set Aside
44
Section 5.4.
Account Debit
44
 
 
 
Section 6.
Representations and Warranties
45
Section 6.1.
Organization and Qualification
45
Section 6.2.
Guarantors and Pledged Subsidiaries
45
Section 6.3.
Authority and Validity of Obligations
45
Section 6.4.
Use of Proceeds
46
Section 6.5.
Financial Reports
46
Section 6.6.
No Material Adverse Change
46
Section 6.7.
Full Disclosure
46
Section 6.8.
Trademarks, Franchises, and Licenses
47
Section 6.9.
Governmental Authority and Licensing
47
Section 6.10.
Good Title
47
Section 6.11.
Litigation and Other Controversies
47
Section 6.12.
Taxes
47
Section 6.13.
Approvals
48
Section 6.14.
Affiliate Transactions
48
Section 6.15.
Investment Company
48
Section 6.16.
ERISA
48
Section 6.17.
Compliance with Laws
49
Section 6.18.
Sanctions; Anti-Money Laundering Laws and Anti-Corruption Laws
49
Section 6.19.
Other Agreements
49
Section 6.20.
Solvency
50
Section 6.21.
No Default
50
Section 6.22.
No Broker Fees.
50
Section 6.23.
EEA Financial Institution.
50
Section 6.24.
EEA Financial Institution.
50
 
 
 
Section 7.
Conditions Precedent
50
Section 7.1.
All Credit Events
50
Section 7.2.
Initial Credit Event
51
 
 
 
Section 8.
Covenants
52
Section 8.1.
Maintenance of Business
52



‑ii‑

--------------------------------------------------------------------------------





Section 8.2.
Maintenance of Properties
52
Section 8.3.
Taxes and Assessments
52
Section 8.4.
Insurance
53
Section 8.5.
Financial Reports
53
Section 8.6.
Inspection
55
Section 8.7.
Borrowings and Guaranties
55
Section 8.8.
Liens
58
Section 8.9.
Investments, Acquisitions, Loans and Advances
60
Section 8.10.
Mergers, Consolidations, Divisions and Sales
61
Section 8.11.
Dividends and Certain Other Restricted Payments
62
Section 8.12.
ERISA
62
Section 8.13.
Compliance with Laws
62
Section 8.14.
Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions
63
Section 8.15.
Burdensome Contracts With Affiliates
63
Section 8.16.
No Changes in Fiscal Year
63
Section 8.17.
Formation of Subsidiaries
63
Section 8.18.
Change in the Nature of Business
64
Section 8.19.
Use of Proceeds
64
Section 8.20.
No Restrictions
64
Section 8.21.
Maintenance of Subsidiaries
65
Section 8.22.
Financial Covenants
65
Section 8.23.
Depository Banks
65
 
 
 
Section 9.
Events of Default and Remedies
65
Section 9.1.
Events of Default
65
Section 9.2.
Non‑Bankruptcy Defaults
68
Section 9.3.
Bankruptcy Defaults
68
Section 9.4.
Post‑Default Collections
68
Section 9.5.
Limitations Relating to Broker-Dealer Subsidiaries
69
 
 
 
Section 10.
The Administrative Agent
69
Section 10.1.
Appointment and Authority
69
Section 10.3.
Action by Administrative Agent; Exculpatory Provisions
70
Section 10.4.
Reliance by Administrative Agent
71
Section 10.6.
Resignation of Administrative Agent
71
Section 10.7.
Non‑Reliance on Administrative Agent and Other Lenders
72
Section 10.8.
Designation of Additional Agents
72



‑iii‑

--------------------------------------------------------------------------------





Section 10.9.
Enforcement of the Loan Documents; Possession of Collateral
73
Section 10.10.
Authorization to Release Liens and Guaranties
74
Section 10.11.
Authorization of Administrative Agent to File Proofs of Claim
74
Section 10.13.
Hedging Liability and Bank Product Obligations
75
 
 
 
Section 11.
The Guarantees
75
Section 11.1.
The Guarantees
75
Section 11.2.
Guarantee Unconditional
76
Section 11.3.
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
76
Section 11.4.
Subrogation
77
Section 11.5.
Subordination
77
Section 11.6.
Waivers
77
Section 11.7.
Limit on Recovery
77
Section 11.8.
Stay of Acceleration
78
Section 11.9.
Benefit to Guarantors
78
Section 11.10.
Keepwell
78
 
 
 
Section 12.
Collateral
78
Section 12.1.
Collateral
78
Section 12.2.
Further Assurances
78
 
 
 
Section 13.
Miscellaneous
79
Section 13.1.
Notices
79
Section 13.2.
Successors and Assigns
81
Section 13.3.
Amendments
85
Section 13.4.
Costs and Expenses; Indemnification
86
Section 13.5.
No Waiver, Cumulative Remedies
88
Section 13.6.
Right of Setoff
88
Section 13.7.
Sharing of Payments by Lenders
89
Section 13.8.
Survival of Representations
89
Section 13.9.
Survival of Indemnities
89
Section 13.10.
Counterparts, Integration; Effectiveness.
89
Section 13.11.
Headings
90
Section 13.12.
Severability of Provisions
90
Section 13.13.
Construction
90
Section 13.14.
Excess Interest
91



‑iv‑

--------------------------------------------------------------------------------





Section 13.15.
Lender’s Obligations Several
91
Section 13.16.
No Advisory or Fiduciary Responsibility
91
Section 13.17.
Governing Law; Jurisdiction; Consent to Service of Process
92
Section 13.18.
Waiver of Jury Trial
93
Section 13.19.
USA Patriot Act
93
Section 13.20.
Confidentiality
93
Section 13.21.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
94
Signature Page
S‑1

EXHIBIT A — Notice of Borrowing
EXHIBIT B — Note
EXHIBIT C — Notice of Continuation/Conversion
EXHIBIT D — Compliance Certificate
EXHIBIT E — Additional Guarantor Supplement
EXHIBIT F — Assignment and Assumption
SCHEDULE 2.1 — Commitments
SCHEDULE 6.2 — Subsidiaries
SCHEDULE 8.7 — Permitted Indebtedness
SCHEDULE 8.8 — Permitted Liens






‑v‑

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This Credit Agreement is entered into as of December 2, 2019 by and among COWEN
INC., a Delaware corporation (the “Borrower”), and the direct and indirect
Subsidiaries of the Borrower from time to time party to this Agreement, as
Guarantors, the several financial institutions from time to time party to this
Agreement, as Lenders, and BMO HARRIS BANK N.A., as Administrative Agent as
provided herein.
PRELIMINARY STATEMENT
The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.
DEFINITIONS; INTERPRETATION.    

Section 1.1.    Definitions    . The following terms when used herein shall have
the following meanings:
“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 10.6.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
Adjusted LIBOR    =                          LIBOR                     
1 ‑ Eurodollar Reserve Percentage
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.


‑1‑

--------------------------------------------------------------------------------





“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to a Loan Party or any of their Subsidiaries from time
to time concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act.
“Applicable Margin” means (a) with respect to Base Rate Loans, 2.25% per annum,
(b) with respect to Eurodollar Loans, 3.25% per annum, and (c) with respect to
the commitment fees payable under Section 3, 0.50% per annum.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.2(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent and the Borrower.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by any Lender or any of its Affiliates: (a) credit or
charge cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, and
(c) depository, cash management, and treasury management services


‑2‑

--------------------------------------------------------------------------------





(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.
“Base Rate” means, for any day, the rate per annum equal to the greatest of: (a)
the rate of interest announced or otherwise established by the Administrative
Agent from time to time as its prime commercial rate as in effect on such day,
with any change in the Base Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (it being acknowledged and agreed that such rate may not
be the Administrative Agent’s best or lowest rate), (b) the sum of (i) the
Federal Funds Rate for such day, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted
Rate for such day plus 1.00%. As used herein, the term “LIBOR Quoted Rate”
means, for any day, the rate per annum equal to the quotient of (i) the rate per
annum (rounded upwards, if necessary, to the next higher one hundred‑thousandth
of a percentage point) for deposits in U.S. Dollars for a one‑month interest
period as reported on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) as of 11:00 a.m. (London, England
time) on such day (or, if such day is not a Business Day, on the immediately
preceding Business Day) divided by (ii) one (1) minus the Eurodollar Reserve
Percentage, provided that in no event shall the “LIBOR Quoted Rate” be less than
0.00%. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 4.5 hereof, then the Base Rate shall be the greater of clause (a) and
(b) above and shall be determined without reference to clause (c) above.
“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
2.2(a).
“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Securities Exchange Act of 1934, as amended, except
that in calculating the beneficial ownership of any particular “person” (as that
term is used in Section 13(d)(3) of the Exchange Act), such “person” shall be
deemed to have beneficial ownership of all securities that such “person” has the
right to acquire by conversion or exercise of other securities, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition. The terms “Beneficially Owns” and “Beneficially Owned”
shall have a corresponding meaning.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” is defined in the introductory paragraph of this Agreement.


‑3‑

--------------------------------------------------------------------------------





“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages. A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as determined pursuant to Section 2.2.
“Broker-Dealer Subsidiary” means any Domestic Subsidiary of the Borrower that is
registered as a broker dealer under the 1934 Act or any other Legal Requirement
requiring such registration.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois or New York, New
York and, if the applicable Business Day relates to the advance or continuation
of, or conversion into, or payment of a Eurodollar Loan, on which banks are
dealing in U.S. Dollar deposits in the interbank eurodollar market in London,
England.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof, (b)
marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A‑2 from S&P or at least P‑2 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued or guaranteed by any bank organized under the laws of the United
States or any state thereof or the District of Columbia having at the date of
acquisition thereof combined capital and surplus of not less than $250,000,000,
(e) deposit accounts maintained with (i) any bank that satisfies


‑4‑

--------------------------------------------------------------------------------





the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is fully insured by the Federal
Deposit Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than thirty (30) days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, provided all
such agreements require physical delivery of the securities securing such
repurchase agreement, except those delivered through the Federal Reserve Book
Entry System, and (g) investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses (a)
through (f) above.
“CES Credit Agreement” means that Credit Agreement, dated as of August 24, 2018,
as amended, among CES Loan Parties, the lenders party thereto from time to time,
and BMO Harris Bank N.A., as Administrative Agent.
“CES Loan Parties” means collectively Cowen Execution Services LLC, as Borrower,
and Cowen Execution Holding LLC and Cowen CV Acquisition LLC, as Guarantors.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Administrative Agent for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following:    
(a)     the occurrence of any “Change of Control” (or words of like import), as
defined in any agreement or indenture relating to any issue of Indebtedness in
excess of the Threshold Amount with respect to any Loan Party or Pledged
Subsidiary;
(b)     the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of


‑5‑

--------------------------------------------------------------------------------





all or substantially all of the properties and assets (including capital stock
of the Subsidiaries of the Borrower) of the Borrower and its Subsidiaries taken
as a whole, to any “person” (as that term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended);
(c)     any “person” or “group” (as such terms are used in Sections 13(d) of the
Securities Exchange Act of 1934, as amended) becomes the Beneficial Owner,
directly or indirectly, of 40% or more of the voting power of the Voting Stock
of the Borrower;
(d)     the first day on which a majority of the members of the board of
directors of the Borrower are not Continuing Directors; or
(e)     the Borrower consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into the Borrower, in any such
event pursuant to a transaction in which any of the outstanding Voting Stock of
the Borrower is converted into or exchanged for cash, securities or other
property, other than any such transaction where (i) the Voting Stock of the
Borrower outstanding immediately prior to such transaction is converted into or
exchanged for Voting Stock of the surviving or transferee Person constituting a
majority of the voting power of the outstanding shares of such Voting Stock of
such surviving or transferee Person (immediately after giving effect to such
issuance) and (ii) immediately after such transaction, no “person” or “group”
(as such terms are used in Section 13(d) of the Securities Exchange Act of 1934,
as amended), directly or indirectly, the Beneficial Owner of 40% or more of the
voting power of the Voting Stock of the surviving or transferee Person.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner reasonably acceptable to the Administrative Agent.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Collateral” is defined in Section 12.1 hereof.
“Collateral Documents” means the Pledge Agreement, and all other mortgages,
deeds of trust, security agreements, pledge agreements, assignments, financing
statements and other agreements executed by any Loan Party and delivered to the
Administrative Agent as shall from time to time secure or relate to the
Obligations or any part thereof.
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth


‑6‑

--------------------------------------------------------------------------------





opposite such Lender’s name on Schedule 2.1 attached hereto and made a part
hereof, as the same may be reduced or modified at any time or from time to time
pursuant to the terms hereof. The Borrower and the Lenders acknowledge and agree
that the Commitments of the Lenders aggregate $25,000,000 on the Closing Date.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
“Consolidated EBITDA” means for any period, the sum (without duplication) of (a)
Consolidated Net Income for the Borrower and its Subsidiaries for such period
plus (b) to the extent such Consolidated Net Income for such period, and without
duplication, has been reduced thereby, (i) all income taxes of the Borrower and
its Subsidiaries paid or accrued in accordance with GAAP for such period (other
than income taxes attributable to extraordinary, unusual or nonrecurring gains
or losses or taxes attributable to sales or dispositions outside the ordinary
course of business), (ii) Interest Expense, (iii) Consolidated Non-cash Charges,
and (iv) any expenses, charges or other costs related to any equity offering,
acquisition (including amounts paid in connection with severance of employees or
the acquisition or retention of one or more individuals comprising part of a
management team retained to manage the acquired business, provided that such
payments are made at the time of such acquisition and are consistent with the
customary practice in the industry at the time of such acquisition),
disposition, restructuring, incurrence or refinancing of Indebtedness permitted
to be incurred by this Agreement (whether or not successful), all as determined
on a consolidated basis for the Borrower and its Subsidiaries in accordance with
GAAP.
“Consolidated Net Income” means the aggregate net income (or loss) of the
Borrower and its Subsidiaries for any period on a consolidated basis, determined
in accordance with GAAP; provided that (a) there shall be included thereto
(without duplication) (i) the amount of cash dividends or distributions actually
received by the Borrower or a Subsidiary, (ii) the amount of dividend payments
on Preferred Stock and (iii) retainer fees in any period related to the
Borrower’s or any Subsidiaries’ investment banking activities that would
otherwise be deferred until closing under GAAP and (b) there shall be excluded
therefrom (without duplication):
(a)    any net after-tax extraordinary or nonrecurring gains or losses;
(b)    any net after-tax gain or loss realized upon the sale or other
disposition of any property of the Borrower or any of its Subsidiaries
(including pursuant to any


‑7‑

--------------------------------------------------------------------------------





sale and leaseback transaction) that is not sold or otherwise disposed of in the
ordinary course of business;
(c)    any restoration to income of any contingency reserve, except to the
extent that provision for such reserve was deducted from Consolidated Net Income
during the same period for which the calculation is being made;
(d)     income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued);
(e)    in the case of a successor to the Borrower or any Subsidiary by
consolidation or merger or as a transferee of the Borrower’s or such
Subsidiary’s assets, any earnings of the successor corporation prior to such
consolidation, merger or transfer of assets;
(f)    fees and expenses incurred in connection with the refinancing or
repayment of Indebtedness or the issuance of equity interests;
(g)    to the extent non-cash, the amount of extraordinary, nonrecurring or
unusual losses or charges (including all fees, expenses or charges incurred in
connection with acquisitions, mergers of consolidations after the Closing Date);
(h)    to the extent non-cash, any net after-tax effect of income (loss) from
the early extinguishment or conversion of (i) Indebtedness, (ii) Hedging
Liabilities or (iii) other derivative instruments;
(i)    any non-cash credit allowance, impairment charge or asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to goodwill, intangible assets, long-lived assets, financial instruments
or as a result of a change in law or regulation, in each case, pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP;
(j)    any non-cash income (or loss) related to the recording of the fair market
value of agreements relating to Hedging Liabilities entered into in the ordinary
course of business and not for speculative purposes;
(k)     the cumulative effect of a change in accounting principles;


‑8‑

--------------------------------------------------------------------------------





(l)     to the extent non-cash, any gains or losses due to fluctuations in
currency values and the related effect; and
(m)     amortization of debt issuance costs and original discount in respect of
Indebtedness.
“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash expenses of
such Person and its Subsidiaries reducing Consolidated Net Income of such Person
and its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP (excluding any such charges constituting an extraordinary
item or loss or any such charge which requires an accrual of or a reserve for
cash charges for any future period).
“Continuing Director” means, as of any date of determination, any member of the
board of directors of the Borrower (a) who was a member of such board of
directors on the Closing Date or (b) who was nominated for election or elected
to such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election, or (c) whose election or nomination to such board of
directors was approved by individuals referred to in clauses (a) and (b) above
constituting at the time of such election or nomination at least a majority of
such board of directors.
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.
“Credit Event” means the advancing of any Loan.
“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


‑9‑

--------------------------------------------------------------------------------





“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.11(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, at any time after the
Closing Date (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.11(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.


‑10‑

--------------------------------------------------------------------------------





“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).
“Designated Examining Authority” means an exchange that has been designated as
the Borrower’s securities designated examining authority, as defined in Rule
15c3‑1(c)(12) of the SEC.
“Designated Jurisdiction” means, at any time, any country, region or territory
which is itself the subject or target of any Sanctions.
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.2(b)(iii)).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of section 414(b) or
(c) of the Code (and sections 414(m) and (o) of the Code for purposes of
provisions relating to section 412 of the Code and section 302 of ERISA).


‑11‑

--------------------------------------------------------------------------------





“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) the
withdrawal of the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate under, or the
treatment of a Plan amendment as a termination under, Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Plan;
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan;
(g) the determination that any Plan is considered an at‑risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.2(b).
“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.
“Event of Default” means any event or condition identified as such in
Section 9.1.
“Excess Net Capital” means, as of any date the same is to be determined, the net
capital of the Regulated Subsidiaries on a consolidated basis as shown on line
3910 of their respective most recent FOCUS Part 2 report.
“Excluded Pledged Subsidiary” means any Subsidiary that is any of the following:
(a) a Foreign Subsidiary, (b) an Immaterial Subsidiary, (c) any Subsidiary where
the parent of such


‑12‑

--------------------------------------------------------------------------------





Subsidiary is prohibited by Contractual Obligation from pledging the equity
interests in such Subsidiary (but only so long as such pledge is prohibited),
(d) any Subsidiary where the parent of such Subsidiary is prohibited (but only
so long as such Subsidiary would be prohibited) by applicable law, rule or
regulation from pledging the equity interest in such Subsidiary or which would
require consent, approval, license or authorization from a Governmental
Authority to provide such pledge of such obligations, unless such consent,
approval, license or authorization has been received (for the avoidance of
doubt, the Borrower and the relevant Subsidiary shall not be required to obtain
such consent, approval, license or authorization unless the same may be obtained
by the Borrower or the relevant Subsidiary in the ordinary course of business
and without undue burden or expense), (e) a Subsidiary regulated as an insurance
company or regulated by Luxembourg’s Commissariat aux Assurances or (f) any
Subsidiary that is not a Wholly-owned Subsidiary.
“Excluded Subsidiary” means any Subsidiary that is any of the following: (a) a
Foreign Subsidiary, (b) an Immaterial Subsidiary, (c) a Regulated Subsidiary,
(d) any Subsidiary that is prohibited by Contractual Obligation from
Guaranteeing the Obligations (but only so long as such Subsidiary would be
prohibited), (e) any Subsidiary that is prohibited (but only so long as such
Subsidiary would be prohibited) by applicable law, rule or regulation from
Guaranteeing the Obligations or which would require consent, approval, license
or authorization from a Governmental Authority to provide a Guarantee of such
obligations, unless such consent, approval, license or authorization has been
received (for the avoidance of doubt, the Borrower and the relevant Subsidiary
shall not be required to obtain such consent, approval, license or authorization
unless the same may be obtained by the Borrower or the relevant Subsidiary in
the ordinary course of business and without undue burden or expense), (f) a
Subsidiary regulated as an insurance company or regulated by Luxembourg’s
Commissariat aux Assurances, or (g) a Subsidiary that is not a Wholly-owned
Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.


‑13‑

--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.10) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.1 amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(g), and (d) any withholding Taxes imposed under
FATCA.
“Facility” means the credit facility for making the Loans described in
Sections 2.1.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided that in no
event shall the Federal Funds Rate be less than 0.00%.
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.


‑14‑

--------------------------------------------------------------------------------





“FINRA” means the Financial Industry Regulatory Authority, Inc. or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority.
“Fixed Charge Coverage Ratio” means, at any time the same is to be determined,
the ratio of (a) Consolidated EBITDA for the four (4) consecutive fiscal
quarters of the Borrower then most recently completed to (b) Fixed Charges for
the same four (4) consecutive fiscal quarters of the Borrower then ended.
“Fixed Charges” means, with reference to any period, the sum of (a) Interest
Expense paid or required to be paid in cash for such period, (b) capital
expenditures of the Borrower and its Subsidiaries during such period and
(c) federal, state, and local income taxes (and franchise taxes in lieu of
income taxes) paid or required to be paid in cash by the Borrower and its
Subsidiaries during such period.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia or (b) is a Domestic Subsidiary (i) all or
substantially all of whose assets consist of the equity interests of Foreign
Subsidiaries, (ii) that is disregarded as separate from its owner for U.S.
federal income tax purposes and owns equity interests of Foreign Subsidiaries,
or (iii) that is a Subsidiary (whether direct or indirect) of a Foreign
Subsidiary.
“Fund” means any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person)) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra‑national bodies such as the European Union or
the European Central Bank).


‑15‑

--------------------------------------------------------------------------------





“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11, and any other guaranty agreement executed and
delivered in order to guarantee the Obligations, the Bank Product Obligations,
the Hedging Liability or any part thereof in form and substance reasonably
acceptable to the Administrative Agent.
“Guarantors” means and includes (a) the direct and indirect Subsidiaries of the
Borrower existing on the Closing Date and identified as a “Guarantor” on
Schedule 6.2 attached hereto, (b) each Subsidiary of the Borrower formed or
acquired after the Closing Date that provides a Guaranty Agreement pursuant to
Section 8.17, and (c) each Subsidiary that no longer constitutes an Immaterial
Subsidiary as reflected in the most recent Compliance Certificate delivered
pursuant to Section 8.5(c) and provides a Guaranty Agreement pursuant to Section
8.17; provided, that in no event shall an Excluded Subsidiary be a Guarantor.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or Subsidiary shall be a Hedging Agreement.
“Hedging Liability” means the liability of any Loan Party to any of the Lenders,
or any Affiliates of such Lenders in respect of any Hedging Agreement as such
Loan Party may from time to time enter into with any one or more of the Lenders
party to this Agreement or their Affiliates, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor);


‑16‑

--------------------------------------------------------------------------------





provided, however, that, with respect to any Guarantor, Hedging Liability
Guaranteed by such Guarantor shall exclude all Excluded Swap Obligations.
“Immaterial Subsidiaries” means, on any date of determination, any Domestic
Subsidiary of the Borrower that has total equity (when consolidated with its
Subsidiaries) of less than 2.5% of the shareholders equity of the Borrower and
its Subsidiaries as reflected in the financial statements most recently
delivered on or prior to such date determined on a consolidated basis in
accordance with GAAP; provided that, the aggregate amount of Domestic
Subsidiaries that are Immaterial Subsidiaries shall not have total equity
representing more than 10.0% of the shareholders equity of the Borrower and its
Subsidiaries as reflected in the financial statements most recently delivered on
or prior to such date determined on a consolidated basis in accordance with
GAAP.
“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than trade
accounts payable and other accrued liabilities arising in the ordinary course of
business which are not more than ninety (90) days past due or are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted), (c) all indebtedness secured by any Lien upon Property of
such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness (but if such indebtedness is not assumed by such
Person, then the amount of Indebtedness pursuant to this clause (c) shall be the
lesser of the amount of such indebtedness and the fair market value of such
Property), (d) the principal component of all Capitalized Lease Obligations of
such Person, (e) all obligations of such Person on or with respect to letters of
credit and bankers’ acceptances, and (f) all net obligations of such Person
under any Hedge Agreement.
The amount of any Indebtedness outstanding as of any date will be the
outstanding balance at such date of all unconditional obligations as described
above (without giving effect to any call premiums in respect thereof) and, with
respect to contingent obligations, the maximum liability upon the occurrence of
the contingency giving rise to the obligation.
The amount of any Indebtedness described in clauses (a) and (b) above will be
(x) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount, and (y) the principal amount thereof, together with any
interest thereon that is more than 30 days past due, in the case of any other
Indebtedness.
The amount of any Indebtedness described in clause (f) above will be equal to,
after taking into account the effect of any legally enforceable netting
agreement relating to such obligation, (i) for any date on or after the date
such obligations have been closed out and termination value(s),


‑17‑

--------------------------------------------------------------------------------





determined in accordance therewith, such termination value(s) and (ii) for any
date prior to the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such obligations, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such obligation.
“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
(a), Other Taxes.
“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
Termination Date and, if the applicable Interest Period is longer than three (3)
three months, on each day occurring every three (3) months after the
commencement of such Interest Period, and (b) with respect to any Base Rate
Loan, the last day of every calendar quarter and on the Termination Date.
“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending in
the case of Eurodollar Loans, one (1), two (2), three (3), or six (6) months
thereafter as selected by the Borrower, provided, however, that:
(i)    no Interest Period shall extend beyond the Termination Date of the Loans;
(ii)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
(iii)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such


‑18‑

--------------------------------------------------------------------------------





Interest Period shall end on the last Business Day of the calendar month in
which such Interest Period is to end.
“IRS” means the United States Internal Revenue Service.
“Legal Requirement” means, with respect to any Person, any treaty, convention,
statute, law, common law, rule, regulation, ordinance, license, permit,
governmental approval, injunction, judgment, order, consent decree or other
requirement of any governmental authority, whether federal, state, or local, in
each case, that are applicable to and binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.
“Lenders” means and includes BMO Harris Bank N.A. and the other Persons listed
on Schedule 2.1 and any other Person that shall have become party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.
“Lending Office” is defined in Section 4.3.
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing,
provided that in no event shall “LIBOR” be less than 0.00%.
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred‑thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.


‑19‑

--------------------------------------------------------------------------------





“Liquid Investments” means, at any time the same is to be determined, the Loan
Parties’ unrestricted cash, Cash Equivalents and other investments that can be
converted into cash within thirty (30) days from the date of determination.
“Loan” is defined in Section 2.1.
“Loan Documents” means this Agreement, the Notes (if any), the Guaranty
Agreements, the Pledge Agreement and each other instrument executed and
delivered by any Loan Party or Pledged Subsidiary relating to any of the
foregoing.
“Loan Party” means collectively the Borrower and the Guarantors.
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or financial condition
of the Loan Parties and Pledged Subsidiaries taken as a whole, (b) a material
impairment of the ability of the Loan Parties and the Pledged Subsidiaries
(taken as a whole) to perform their obligations under any Loan Document, or (c)
a material adverse effect upon (i) the legality, validity, binding effect or
enforceability against the Loan Parties and the Pledged Subsidiaries (taken as a
whole) of any Loan Document or the rights and remedies of the Administrative
Agent thereunder or (ii) the perfection of any Lien granted under any Loan
Document (except in each case of this clause (c)(ii), to extent arising from the
failure by the Administrative Agent to file any UCC continuation statements or
to hold any possessory Collateral delivered to it).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means in connection with any sale, transfer or other
disposition of any Property of a Loan Party or Pledged Subsidiary, the cash
proceeds received by such Loan Party or Pledged Subsidiary, net of
(a) reasonable direct costs and expenses relating to such sale, transfer or
other disposition, (b) sale, use or other transactional taxes paid or payable by
such Loan Party or Pledged Subsidiary as a direct result of such sale, transfer
or other disposition, (c) payments of unassumed liabilities relating to, and the
principal amount of any Indebtedness permitted hereby which is secured by a
prior perfected Lien on, the asset subject to such sale, transfer or other
disposition and is required to be repaid in connection with such sale, transfer
or other disposition,


‑20‑

--------------------------------------------------------------------------------





(d) amounts provided as a reserve in accordance with GAAP against any
liabilities under any indemnification obligation or purchase price adjustment
associated with such sale, transfer or other disposition, and (e) cash escrows
from the sale price from such sale, transfer or other disposition; provided,
that when and to the extent such amounts are released from the reserve
referenced in clause (d) above or the escrow referenced in clause (e) above and
received by such Loan Party or Pledged Subsidiary, such amounts shall constitute
Net Cash Proceeds.
“Non‑Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 13.3, and (b) has been approved by the
Required Lenders.
“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” and “Notes” each is defined in Section 2.8(d).
“NSCC” means the National Securities Clearing Corporation.
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all fees and charges payable hereunder, and all other
payment obligations of the Borrower or any other Loan Party arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired (including all interest, costs, fees, and
charges after the entry of an order for relief against any Loan Party in a case
under the United States Bankruptcy Code or any similar proceeding, whether or
not such interest, costs, fees and charges would be an allowed claim against
such Loan Party in any such proceeding); provided, however, that, with respect
to any Guarantor, Obligations guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.


“Organizational Documents” means the certificate of organization, limited
liability company agreement, operating agreement, or such other agreement under
which a Person is organized, as each of the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with this Agreement.


‑21‑

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.10).
“Participant” has the meaning assigned to such term in clause (d) of
Section 13.2.
“Participant Register” has the meaning specified in clause (d) of Section 13.2.
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107 56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
Multiemployer Plans and set forth in, with respect to plan years ending prior to
the effective date of the Pension Act, Section 412 of the Code and Section 302
of ERISA, each as in effect prior to the Pension Act and, thereafter, Section
412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of
ERISA, and any sections of the Code or ERISA related thereto that are enacted
after the date of this Agreement.
“Percentage” means, for each Lender, the percentage of the total Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated or expired, the percentage of the total Credit Exposure then
outstanding held by such Lender.
“Permitted Funding Debt” shall mean, with respect to any Person, Securities
Lending Debt, Trading Debt, the aggregate principal amount outstanding of the
obligations of such Person to repurchase securities pursuant to Repurchase
Agreements, the aggregate amount of the Repurchase Liability, and, in each case,
all Guarantees issued by such Person in respect of such obligations.


‑22‑

--------------------------------------------------------------------------------





“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (including a Multiple Employer
Plan, but excluding a Multiemployer Plan) that is maintained or is contributed
to by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Pledge Agreement” means that certain Pledge Agreement dated the date of this
Agreement among the Loan Parties and the Administrative Agent, as the same may
be amended, modified, supplemented or restated from time to time.
“Pledged Subsidiary” means (a) each Subsidiary as of the Closing Date listed on
Schedule 6.2 hereof as a Pledged Subsidiary, (b) each Subsidiary formed or
acquired after the Closing Date hereof that is required to be a Pledged
Subsidiary pursuant to Section 8.17 hereof, and (c) each Subsidiary that no
longer constitutes an Immaterial Subsidiary as reflected in the most recent
Compliance Certificate delivered pursuant to Section 8.5(c) that is required to
be a Pledged Subsidiary pursuant to Section 8.17 hereof; provided, that in no
event shall an Excluded Pledged Subsidiary be a Pledged Subsidiary.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.


‑23‑

--------------------------------------------------------------------------------





“Regulated Subsidiary” means any Subsidiary of the Borrower so long as such
Subsidiary is (a) a Broker-Dealer Subsidiary, or (b) otherwise subject to
regulation by any Governmental Authority and for which the incurrence of
Indebtedness (including Guarantees) or the granting of Liens with respect to its
assets would be prohibited or restricted or would result in a negative impact on
any minimum capital or similar requirement applicable to it, in any case, as set
forth in any rule or regulation of such Governmental Authority.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Repurchase Agreement” shall mean, as of any date of determination with respect
to a Person, a repurchase agreement entered into by any such Person from time to
time pursuant to which such Person shall have sold securities to a third party
and has agreed to repurchase such securities at a stated date of maturity that
is no more than 90 days from the date of determination, disregarding any
rollover, renewal or extension (whether automatic or otherwise) or similar
provision stated therein; provided that such repurchase agreement shall have
been entered into by such Person in the ordinary course of its business.
“Repurchase Liability” shall mean, as of any date of determination with respect
to a Person, the liability of such Person to purchase securities in the market
that are identical to those securities it borrowed and sold pursuant to
Repurchase Transactions (it being understood that such liability shall be
measured based on the then market value of such security).
“Repurchase Transaction” shall mean, with respect to a Person, a repurchase
transaction in which such Person borrows a security and delivers it to a
purchaser and, at a later date, such Person purchases the identical security in
the market to replace the borrowed security; provided that such transaction
shall have been entered into by such Person in the ordinary course of its
business.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. To the
extent provided in the last paragraph of Section 13.3, the Total Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof


‑24‑

--------------------------------------------------------------------------------





with responsibility for the administration of the obligations of such person in
respect of this Agreement whose signature and incumbency shall have been
certified to the Administrative Agent on or after the Closing Date pursuant to
an incumbency certificate of the type contemplated by Section 7.2.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including the
OFAC SDN List), the United States Department of State, the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom, or any other relevant sanctions
authority, (b) any Person located, organized or resident in a Designated
Jurisdiction or (c) any Person owned or controlled by any such Person or Persons
described in clauses (a) or (b) above.
“Sanctions” means all economic or financial sanctions, sectoral sanctions,
secondary sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the United States government (including those administered
by OFAC or the United States Department of State) or (b) the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom, or any other relevant sanctions
authority with jurisdiction over any Loan Party or any of their respective
Subsidiaries or Affiliates.
“SEC” means the Securities and Exchange Commission.
“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.
“Securities Lending Debt” shall mean any Indebtedness incurred by any Person
consisting of the liability for any borrowed securities to the lender thereof in
connection with any Securities Lending Transaction.
“Securities Lending Transaction” shall mean, with respect to any Person, certain
offsetting securities lending transactions whereby such Person borrows
securities from one entity and then lends such securities to another entity
(with such Person always maintaining a matched book between securities borrowed
and securities loaned).


‑25‑

--------------------------------------------------------------------------------





“Subordinated Debt” means Indebtedness which is contractually subordinated in
right of payment to the prior payment of the Secured Obligations, which is in an
amount that is, and which contains subordination provisions, interest rates,
payment terms, maturities, amortization schedules, covenants, defaults, remedies
and other material terms that are in form and substance, in each case,
reasonably satisfactory to the Administrative Agent.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Tangible Net Worth” means, at any time the same is to be determined, the total
shareholders’ equity (including capital stock, additional paid‑in capital and
retained earnings after deducting treasury stock) which would appear on the
balance sheet of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, less the sum of (a) all notes receivable from
officers and employees of the Borrower and its Subsidiaries, (b) the aggregate
book value of all assets which would be classified as intangible assets under
GAAP, including, without limitation, goodwill, patents, trademarks, trade names,
copyrights, franchises and deferred charges (including, without limitation,
unamortized debt discount and expense, organization costs and deferred research
and development expense) and similar assets and (c) the write‑up of assets above
cost.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means, the earliest to occur of: (i) December 2, 2021, or
(ii) the date on which the Commitment is terminated in whole pursuant to Section
2.9, 9.2 or 9.3.
“Threshold Amount” means $15,000,000.
“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness representing money borrowed of
the Borrower and its Subsidiaries at such time and (b) all Indebtedness
representing money borrowed of any other Person


‑26‑

--------------------------------------------------------------------------------





which is directly or indirectly Guaranteed by the Borrower or any of its
Subsidiaries or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss.
“Total Funded Debt to Tangible Net Worth Ratio” means, the ratio of Total Funded
Debt of the Borrower and its Subsidiaries as of the date of determination to
Tangible Net Worth of the Borrower and its Subsidiaries as of the date of
determination.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Credit Exposure of such Lender at such time.
“Trading Debt” shall mean Indebtedness of any Person that engages primarily in
the business of proprietary trading owed to prime brokers that are regulated by
FINRA (or equivalent regulatory body in a foreign jurisdiction) (a) the proceeds
of which Indebtedness are used solely by such Person to purchase securities or
other financial instruments in the ordinary course of its business and (b) which
Indebtedness is secured only by cash and/or such securities and financial
instruments.
“UCC” means the Uniform Commercial Code of the State of New York in effect from
time to time.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 4.1.
“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
“Wholly‑owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity


‑27‑

--------------------------------------------------------------------------------





interests are owned by the Borrower and/or one or more Wholly‑owned Subsidiaries
within the meaning of this definition.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.    Interpretation    . The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement. The Borrower covenants and agrees with
the Lenders that whether or not the Borrower may at any time adopt Accounting
Standards Codification 825 or account for assets and liabilities acquired in an
acquisition on a fair value basis pursuant to Accounting Standards Codification
805, all determinations of compliance with the terms and conditions of this
Agreement shall be made on the basis that the Borrower has not adopted
Accounting Standards Codification 825 or Accounting Standards Codification 805.


‑28‑

--------------------------------------------------------------------------------





Section 1.3.    Change in Accounting Principles    . If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Borrower or the
Required Lenders may by notice to the Lenders and the Borrower, respectively,
require that the Lenders and the Borrower negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of any Loan Party shall be the same as if
such change had not been made. No delay by the Borrower or the Required Lenders
in requiring such negotiation shall limit their right to so require such a
negotiation at any time after such a change in accounting principles. Until any
such covenant, standard, or term is amended in accordance with this Section,
financial covenants shall be computed and determined in accordance with GAAP in
effect prior to such change in accounting principles. Without limiting the
generality of the foregoing, the Borrower shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof. Notwithstanding anything to the
contrary contained herein or in the definition of “Capital Lease” or
“Capitalized Leased Obligation”, in the event of an accounting change requiring
all leases to be capitalized, only those leases (assuming for purposes hereof
that such leases were in existence on December 15, 2018) that would constitute
Capital Leases in conformity with GAAP on December 15, 2018 shall be considered
Capital Leases, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.
Section 1.4.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division (whether under Delaware law or
any comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.
Section 1.5.    Times of Day. All references to time of day herein are
references to Chicago, Illinois, time unless otherwise specifically provided.
SECTION 2.
THE FACILITY.    

Section 2.1.    Facility    . Subject to the terms and conditions hereof, each
Lender, by its acceptance hereof, severally agrees to make a loan or loans,
whether outstanding as a Base Rate


‑29‑

--------------------------------------------------------------------------------





Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder (individually a “Loan” and collectively for all the Lenders the
“Loans”) in U.S. Dollars to the Borrower from time to time on a revolving basis
up to the amount of such Lender’s Commitment, subject to any reductions thereof
pursuant to the terms hereof, before the Termination Date. The sum of the
aggregate principal amount of Loans at any time outstanding shall not exceed the
Commitments in effect at such time. Each Borrowing of Loans shall be made
ratably by the Lenders in proportion to their respective Percentages. Loans may
be repaid and the principal amount thereof reborrowed before the Termination
Date, subject to the terms and conditions hereof. As provided in Section 2.2(a),
the Borrower may elect that each Borrowing of Loans be either Base Rate Loans or
Eurodollar Loans.
Section 2.2.    Applicable Interest Rates    .
(a)    Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed on the basis of a year of 360 days and the actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan at a rate per annum
equal to the sum of the Applicable Margin plus the Base Rate from time to time
in effect, payable by the Borrower on each Interest Payment Date and on the
Termination Date (whether by acceleration or otherwise).
(b)    Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBOR applicable for such Interest Period,
payable by the Borrower on each Interest Payment Date and on the Termination
Date (whether by acceleration or otherwise).
(c)        Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans hereunder, and its determination thereof
shall be conclusive and binding except in the case of manifest error.
Section 2.3.    Minimum Borrowing Amounts; Maximum Eurodollar Loans    . Each
Borrowing of Base Rate Loans shall be in an amount not less than $500,000. Each
Borrowing of Eurodollar Loans advanced, continued or converted shall be in an
amount equal to $1,000,000 or such greater amount which is an integral multiple
of $100,000. Without the Administrative Agent’s consent, there shall not be more
than six (6) Borrowings of Eurodollar Loans outstanding hereunder at any one
time.


‑30‑

--------------------------------------------------------------------------------





Section 2.4.    Manner of Borrowing Loans and Designating Applicable Interest
Rates    .
(a)    Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than 12:00 noon: (i) at least three
(3) Business Days before the date the Borrower requests the Lenders to advance a
Borrowing of Eurodollar Loans and (ii) on the date the Borrower requests the
Lenders to advance a Borrowing of Base Rate Loans. The Loans included in each
Borrowing shall bear interest initially at the type of rate specified in such
notice of a new Borrowing. Thereafter, subject to the terms and conditions
hereof, the Borrower may from time to time elect to convert or continue the type
of interest rate borne by each Borrowing or, subject to the minimum amount
requirement for each outstanding Borrowing set forth in Section 2.3, a portion
thereof, as follows: (i) if such Borrowing is of Eurodollar Loans, on the last
day of the Interest Period applicable thereto, the Borrower may continue part or
all of such Borrowing as Eurodollar Loans or convert part or all of such
Borrowing into Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans,
on any Business Day, the Borrower may convert all or part of such Borrowing into
Eurodollar Loans for an Interest Period or Interest Periods specified by the
Borrower. The Borrower shall give all such notices requesting the advance,
continuation or conversion of a Borrowing to the Administrative Agent by
telephone, telecopy, or other telecommunication device acceptable to the
Administrative Agent (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing in a manner reasonably
acceptable to the Administrative Agent), substantially in the form attached
hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form reasonably
acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 12:00 noon at least three (3) Business Days
before the date of the requested continuation or conversion. All such notices
concerning the advance, continuation or conversion of a Borrowing shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto. Upon notice to the
Borrower by the Administrative Agent or the Required Lenders (or, in the case of
an Event of Default under Section 9.1(j) or 9.1(k) with respect to the Borrower,
without notice), no Borrowing of Eurodollar Loans shall be advanced, continued,
or created by conversion if any Event of Default then exists. The Borrower
agrees that the Administrative Agent may rely on any such telephonic, telecopy
or other telecommunication notice given by any person the Administrative Agent
in good faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted reasonably and in good faith in reliance
thereon.


‑31‑

--------------------------------------------------------------------------------





(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 2.4(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.
(c)    Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 2.4(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 2.4(a) and such Borrowing is not prepaid in accordance with
Section 2.6(a), such Borrowing shall automatically be converted into a Borrowing
of Base Rate Loans.
(d)    Disbursement of Loans. Not later than 3:00 p.m. on the date of any
requested advance of a new Borrowing, subject to Section 7, each Lender shall
make available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent in Chicago,
Illinois (or at such other location as the Administrative Agent shall
designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower may
otherwise direct in writing.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. on) the date on which such
Lender is scheduled to make payment to the Administrative Agent of the proceeds
of a Loan (which notice shall be effective upon receipt) that such Lender does
not intend to make such payment, the Administrative Agent may assume that such
Lender has made such payment when due and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (ii) from the date two (2) Business Days


‑32‑

--------------------------------------------------------------------------------





after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day plus the
Applicable Margin. If such amount is not received from such Lender by the
Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 4.6 so that the Borrower will have
no liability under such Section with respect to such payment. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
Section 2.5.    Maturity of Loans    . Each Loan, both for principal and
interest not sooner paid, shall mature and be due and payable by the Borrower on
the Termination Date.
Section 2.6.    Prepayments.    
(a)    Optional. The Borrower may prepay in whole or in part (but, if in part,
then: (i) if such Borrowing is of Base Rate Loans, in an amount not less than
$100,000, (ii) if such Borrowing is of Eurodollar Loans, in an amount not less
than $500,000, and (iii) in each case, in an amount such that the minimum amount
required for a Borrowing pursuant to Section 2.6 remains outstanding) upon
notice delivered by the Borrower to the Administrative Agent no later than
12:00 noon on the date of prepayment, such prepayment to be made by the payment
of the principal amount to be prepaid and, in the case of any Eurodollar Loans,
accrued interest thereon to the date fixed for prepayment plus any amounts due
the Lenders under Section 4.6.
(b)    Mandatory. The Borrower shall, on each date the Commitments are reduced
pursuant to Section 2.9, prepay the Loans by the amount, if any, necessary to
reduce the sum of the aggregate principal amount of Loans then outstanding to
the amount to which the Commitments have been so reduced.
(c)    Any amount of Loans paid or prepaid before the Termination Date may,
subject to the terms and conditions of this Agreement, be borrowed, repaid and
borrowed again.
Section 2.7.    Default Rate    . Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and other
amounts that are due and payable hereunder at a rate per annum equal to:
(a)    for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin plus
the Base Rate from time to time in effect;


‑33‑

--------------------------------------------------------------------------------





(b)    for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such Event of Default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.0% plus the Applicable Margin for Base Rate Loans plus the Base
Rate from time to time in effect; and
(c)    for any other amount owing hereunder not covered by clauses (a) through
(b) above, the sum of 2% plus the Applicable Margin for Base Rate Loans plus the
Base Rate from time to time in effect;
provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, any adjustments pursuant to this Section shall be made at the election
of the Administrative Agent, acting at the request or with the consent of the
Required Lenders, with written notice to the Borrower. While any Event of
Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.
Section 2.8.    Evidence of Indebtedness    . (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
or notes in the form of Exhibit B (collectively, as the “Notes” and individually
as a “Note”). In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to such Lender or its registered assigns in the
amount of the Commitment. Thereafter, the Loans evidenced by such Note or Notes
and interest thereon shall at all times (including after any assignment pursuant
to Section 13.2) be represented by one or more Notes payable to the payee named
therein or any assignee pursuant to Section 13.2, except to the extent that any
such Lender or assignee subsequently


‑34‑

--------------------------------------------------------------------------------





returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in subsections (a) and (b) above.
Section 2.9.    Commitment Terminations    . The Borrower shall have the right
at any time and from time to time, upon three (3) Business Days prior written
notice to the Administrative Agent (or such shorter period of time agreed to by
the Administrative Agent), to terminate the Commitments without premium or
penalty and in whole or in part, any partial termination to be (i) in an amount
not less than $1,000,000 and (ii) allocated ratably among the Lenders in
proportion to their respective Percentages, provided that the Commitments may
not be reduced to an amount less than the sum of the aggregate principal amount
of Loans then outstanding. The Administrative Agent shall give prompt notice to
each Lender of any such termination of the Commitments. Any termination of the
Commitments pursuant to this Section may not be reinstated.
Section 2.10.    Replacement of Lenders    . If any Lender requests compensation
under Section 4.2, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.3 that will eliminate or reduce such Indemnified Taxes or such
additional amounts, or if any Lender is a Defaulting Lender or a Non‑Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.2, if any), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 4.1 or Section 4.2) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 13.2;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees, if
any, and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 4.6 as if the Loans owing to it
were prepaid rather than assigned)from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);


‑35‑

--------------------------------------------------------------------------------





(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.2 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Legal Requirements;
and
(v)    in the case of any assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 2.11.    Defaulting Lenders    .
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as either (a) no Default exists or (b) all
Obligations have been paid in full and the Commitments are


‑36‑

--------------------------------------------------------------------------------





terminated, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 7.1 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non‑Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of owed to, such Defaulting Lender until such time as all
Loans are held by the Lenders pro rata in accordance with their Percentages of
the Commitment. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with their respective Percentages of the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
SECTION 3.
COMMITMENT FEES.

The Borrower shall pay to the Administrative Agent for the ratable account of
the Lenders in accordance with their Percentages a commitment fee at the rate
per annum equal to the Applicable Margin (computed on the basis of a year of
360 days and the actual number of days elapsed) times


‑37‑

--------------------------------------------------------------------------------





the daily amount by which the aggregate amount of the Commitments exceeds the
principal amount of Loans then outstanding. Such commitment fee shall be payable
quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
Closing Date) and on the Termination Date, unless the Commitments are terminated
in whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.
SECTION 4.
TAXES, INCREASED COSTS, CHANGE IN CIRCUMSTANCES AND FUNDING INDEMNITY    .

Section 4.1.    Taxes    .
(a)    Certain Defined Terms. For purposes of this Section, the term “applicable
law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Legal
Requirements. If any applicable Legal Requirement (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with the applicable Legal
Requirement and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with the applicable
Legal Requirement, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability


‑38‑

--------------------------------------------------------------------------------





delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 13.2(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or


‑39‑

--------------------------------------------------------------------------------





submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN or
W‑8BEN‑E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W‑8BEN or W‑8BEN‑E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(ii)    executed originals of IRS Form W‑8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form and substance acceptable to the Administrative Agent to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W‑8BEN or IRS Form
W‑8BEN-E; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN,
IRS Form W‑8BEN-E, a U.S. Tax Compliance Certificate in form


‑40‑

--------------------------------------------------------------------------------





and substance acceptable to the Administrative Agent, IRS Form W‑9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate in form and
substance acceptable to the Administrative Agent on behalf of each such direct
and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall


‑41‑

--------------------------------------------------------------------------------





pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
giving rise to such refund), net of all out‑of‑pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
subsection (h) the payment of which would place the indemnified party in a less
favorable net after‑Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 4.2.    Increased Costs    .
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender;


‑42‑

--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in subsection (a)
or (b) of this Section and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six‑month period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 4.3.    Lending Offices; Mitigation Obligations    . Each Lender may, at
its option, elect to make its Loans hereunder at the branch, office or affiliate
specified in its Administrative Questionnaire (each a “Lending Office”) for each
type of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate


‑43‑

--------------------------------------------------------------------------------





in a written notice to the Borrower and the Administrative Agent. If any Lender
requests compensation under Section 4.2, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.1, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.1
or 4.2, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
Section 4.4.    Change of Law    . Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.
Section 4.5.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR    . If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:
(a)    the Administrative Agent determines in good faith (which determination
shall be conclusive and binding on the Borrower) that (i) deposits in U.S.
Dollars (in the applicable amounts) are not being offered to it in the interbank
eurodollar market for such Interest Period, or (ii) reasonable means do not
exist for ascertaining the applicable LIBOR (including, without limitation,
because the LIBOR Index Rate is not available or published on a current basis),
or
(b)    the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,


‑44‑

--------------------------------------------------------------------------------





then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended (and
any existing Eurodollar Loans shall be automatically converted into Base Rate
Loans upon the end of the applicable Interest Period therefor).
Section 4.6.    Funding Indemnity    . If any Lender shall incur any loss, cost
or expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re‑employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender but
excluding any loss of profit or margin) as a result of:
(a)    any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of Section 4 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan on the date specified in a
notice given pursuant to Section 2.6(a) or 2.2(b),
(c)    any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be conclusive absent manifest error.
Section 4.7.    Discretion of Lender as to Manner of Funding    .
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.


‑45‑

--------------------------------------------------------------------------------





Section 4.8.    Effect of Benchmark Transition Event.
(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt‑in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective without further action or consent of any other party to this Agreement
at 5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders; provided that,
any such amendment with respect to an Early Opt‑in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
accept such amendment. No replacement of LIBOR with a Benchmark Replacement
pursuant to this Section will occur prior to the applicable Benchmark Transition
Start Date.
(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt‑in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section, including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non‑occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section titled “Effect of Benchmark
Transition Event.”
(d)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing of, conversion to or continuation of Eurodollar
Loans to be made, converted or


‑46‑

--------------------------------------------------------------------------------





continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of Base Rate based upon LIBOR will not be
used in any determination of Base Rate.
(e)    Certain Defined Terms. As used in this Section titled “Effect of
Benchmark Transition Event”:
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then‑prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar‑denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then‑prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar‑denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in


‑47‑

--------------------------------------------------------------------------------





such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt‑in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement


‑48‑

--------------------------------------------------------------------------------





has replaced LIBOR for all purposes hereunder in accordance with this Section
and (y) ending at the time that a Benchmark Replacement has replaced LIBOR for
all purposes hereunder pursuant to this Section.
“Early Opt‑in Election” means the occurrence of: (1) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar‑denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
this Section, are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR, and (2) (i) the election
by the Administrative Agent or (ii) the election by the Required Lenders to
declare that an Early Opt‑in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Term SOFR” means the forward‑looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
SECTION 5.
PLACE AND APPLICATION OF PAYMENTS    .

Section 5.1.    Place and Application of Payments    . All payments of principal
of and interest on the Loans and all other Obligations payable by the Borrower
under this Agreement and the other Loan Documents, shall be made by the Borrower
to the Administrative Agent by no later than 3:00 p.m. on the due date thereof
at the office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate in writing to the Borrower),
for the benefit of the Lender(s) entitled thereto. Any payments received after
such time shall be deemed


‑49‑

--------------------------------------------------------------------------------





to have been received by the Administrative Agent on the next Business Day. All
such payments shall be made in U.S. Dollars, in immediately available funds at
the place of payment, in each case without set‑off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and like funds
relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate per annum equal to the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for each such day.
Section 5.2.    Non‑Business Days.    ‑ If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.
Section 5.3.    Payments Set Aside    . To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to the Administrative
Agent or any Lender, or the Administrative Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for each such day.


‑50‑

--------------------------------------------------------------------------------





Section 5.4.    Account Debit    . The Borrower hereby irrevocably authorizes
the Administrative Agent to charge any of the Borrower’s deposit accounts
maintained with the Administrative Agent for the amounts from time to time
necessary to pay any then due Secured Obligations; provided that the Borrower
acknowledges and agrees that the Administrative Agent shall not be under an
obligation to do so and the Administrative Agent shall not incur any liability
to the Borrower or any other Person for the Administrative Agent’s failure to do
so.
SECTION 6.
REPRESENTATIONS AND WARRANTIES    .

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:
Section 6.1.    Organization and Qualification    . The Borrower is (a) duly
organized, validly existing, and in good standing as a corporation under the
laws of the State of Delaware, (b) has the organizational power to own its
Property and conduct its business as now conducted, and (c) is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except, in the case of clause (b) or (c)
above, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
Section 6.2.    Guarantors and Pledged Subsidiaries. Each Guarantor and Pledged
Subsidiary (a) is duly organized, validly existing, and in good standing under
the laws of the jurisdiction in which it is incorporated or organized, as the
case may be, (b) has the organizational power to own its Property and conduct
its business as now conducted, and (c) is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except, in the case of clauses (b) and (c) above, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. As of the date of this Agreement, Schedule 6.2 hereto identifies each
Subsidiary, the jurisdiction of its organization, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and its Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of its authorized capital stock and other equity interests and the
number of shares of each class issued and outstanding. All of the outstanding
shares of capital stock and other equity interests of each Loan Party (other
than the Borrower) and Pledged Subsidiary are validly issued and outstanding and
fully paid and nonassessable (except as may arise pursuant to mandatory
provisions of applicable law) and all such shares and other equity interests of
each such Loan Party and Pledged Subsidiary indicated on Schedule 6.2 are owned,
beneficially and of record, by the applicable Loan Party free and clear of all
Liens except for Liens permitted under Sections 8.8(a), (b), (h), (q), (r) and
(v). There are no outstanding commitments or other obligations


‑51‑

--------------------------------------------------------------------------------





of any Loan Party or Pledged Subsidiary to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of any Loan Party or Pledged Subsidiary.
Section 6.3.    Authority and Validity of Obligations    . The Borrower has the
organizational power and authority to enter into this Agreement and the other
Loan Documents to which it is a party, to make the borrowings herein provided
for, to issue its Note in evidence thereof, to grant to the Administrative Agent
the Liens described herein, and to perform all of its obligations hereunder and
under the other Loan Documents to which it is a party. The Loan Parties have the
organizational power and authority to enter into this Agreement and the other
Loan Documents to which they are a party, to guaranty the Secured Obligations,
and to perform all of their obligations hereunder and under the other Loan
Documents to which they are a party. The Loan Documents delivered by the Loan
Parties have been duly authorized, executed, and delivered by such Persons and
constitute valid and binding obligations of the Loan Parties enforceable against
them in accordance with their terms except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and none of the execution, delivery or performance of this
Agreement and the other Loan Documents will (a) contravene or constitute a
default under (i) any provision of law or any judgment, injunction, order or
decree binding upon the Loan Parties, (ii) any provision of the Loan Parties’
Organizational Documents or (iii) any covenant, indenture or agreement of or
affecting any Loan Party or any of its Property, except, in the cases of clauses
(a)(i) and (a)(iii) above, where such contravention or default would not
reasonably be expected to result in a Material Adverse Effect or (b) result in
the creation or imposition of any Lien on any Property of the Loan Parties other
than Liens permitted by Section 8.8 hereof.
Section 6.4.    Use of Proceeds     . The Borrower shall use the proceeds of the
Loans for its general working capital purposes and for such other general
corporate purposes as are consistent with all applicable laws. Neither the
Borrower nor any Guarantor is engaged, principally or as one of its important
activities, in the business of purchasing or carrying margin stock or in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Loan or any other
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock. Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of Borrower and the Guarantors which are
subject to any limitation on sale, pledge or other restriction hereunder.


‑52‑

--------------------------------------------------------------------------------





Section 6.5.    Financial Reports    .  The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2018, and the related
consolidated statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of
KPMG US LLP, independent public accountants, and the consolidated statements of
income, retained earnings, and cash flows of the Borrower and its Subsidiaries
as at June 30, 2019 then ended, heretofore furnished to the Administrative Agent
and the Lenders, fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as at said dates and the consolidated results of
their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis (subject to, in the case of such unaudited
financial statements, the absence of footnotes and normal year-end adjustments).
No Loan Party has any contingent liabilities which are material to it other than
as indicated on such financial statements or, with respect to future periods, on
the financial statements furnished pursuant to Section 8.5 hereof.
Section 6.6.    No Material Adverse Change    . Since December 31, 2018, there
has been no Material Adverse Effect.
Section 6.7.    Full Disclosure    . The written statements and information
(taken as a whole) furnished to the Administrative Agent and the Lenders in
connection with the negotiation of this Agreement and the other Loan Documents
and the commitments by the Lenders to provide all or part of the financing
contemplated hereby do not contain any untrue statements of a material fact or
omit a material fact necessary to make the material statements contained herein
or therein (taken as a whole) not materially misleading at such time in light of
the circumstances under which such statements and information were furnished,
the Administrative Agent and the Lenders acknowledging that as to any
projections furnished to them, the Loan Parties only represent that the same
were prepared on the basis of assumptions and estimates the Borrower believed to
be reasonable; it being understood and agreed that such projections are as to
future events and are not to be viewed as facts, such projections are subject to
significant uncertainties and contingencies and that actual results during the
period or periods covered by any such projections may differ significantly from
the project results, and that no assurance can be given that the projected
results will be realized. The Borrower is excluded as a “Legal Entity Customer”
for purposes of the Beneficial Ownership Regulation.
Section 6.8.    Trademarks, Franchises, and Licenses    . The Loan Parties and
the Pledged Subsidiaries own, possess, or have the right to use all patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information
necessary to conduct their business as now conducted, without material conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other


‑53‑

--------------------------------------------------------------------------------





proprietary right of any other Person, except where the failure to so own, be
licensed to use, possess or otherwise have the right to use would not reasonably
be expected to have a Material Adverse Effect.
Section 6.9.    Governmental Authority and Licensing    . The Loan Parties and
the Pledged Subsidiaries have received all licenses, permits, and approvals of
all federal, state, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same would reasonably be expected to have a Material Adverse Effect. No
investigation or proceeding is pending or, to the knowledge of any Loan Party,
threatened which would reasonably be expected to result in a Material Adverse
Effect.
Section 6.10.    Good Title    . The Loan Parties and the Pledged Subsidiaries
have good and defensible title to (or valid leasehold interests in or other
valid rights to use) their assets as reflected on the most recent consolidated
balance sheet of the Loan Parties furnished to the Administrative Agent (except
for sales of assets by the Loan Parties and the Pledged Subsidiaries in the
ordinary course of business or as otherwise permitted hereunder), subject to no
Liens other than such thereof as are permitted by Section 8.8 hereof.
Section 6.11.    Litigation and Other Controversies    . There is no litigation
or governmental or arbitration proceeding or labor controversy pending, nor to
the knowledge of any Loan Party threatened, against any Loan Party or any
Pledged Subsidiary or any of their Property which would reasonably be expected
to have a Material Adverse Effect.
Section 6.12.    Taxes    . All material Tax returns required to be filed by any
Loan Party or Pledged Subsidiary in any jurisdiction have, in fact, been filed,
and all material taxes, assessments, fees, and other governmental charges upon
any Loan Party or Pledged Subsidiary or upon any of their Property, income or
franchises, which are shown to be due and payable in such returns, have been
paid, except such taxes, assessments, fees and governmental charges, if any, as
are being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and as to which adequate reserves
established in accordance with GAAP have been provided. No Loan Party knows of
any proposed additional tax assessment against it or any Pledged Subsidiary for
which adequate provisions in accordance with GAAP have not been made on their
accounts. Adequate provisions in accordance with GAAP for taxes on the books of
the Loan Parties and the Pledged Subsidiaries have been made for all open years,
and for the current fiscal period.
Section 6.13.    Approvals    . No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the Loan
Parties of any Loan Document, except for (a) such approvals which


‑54‑

--------------------------------------------------------------------------------





have been obtained prior to the date of this Agreement and remain in full force
and effect, (b) filings and recordings in respect of the Liens created pursuant
to the Loan Documents and (c) such authorizations, consents, licenses,
exemptions, filings, registrations or approvals the failure to obtain which
would not reasonably be expected to have a Material Adverse Effect.
Section 6.14.    Affiliate Transactions    . Except as expressly permitted by
this Agreement, no Loan Party is a party to any material contracts or material
agreements with any of its Affiliates (other than another Loan Party and the
Pledged Subsidiaries) on terms and conditions which are less favorable to such
Loan Party than would be usual and customary in similar contracts or agreements
between Persons not affiliated with each other.
Section 6.15.    Investment Company    . No Loan Party or any Pledged Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
Section 6.16.    ERISA    . (a)    Each Plan is in material compliance with the
applicable provisions of ERISA, the Code and other federal or state laws. Each
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter or opinion letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of each Loan Party, nothing has occurred that would prevent or cause the loss of
such tax‑qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened or contemplated claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan.
(c)    No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that, either individually
or in the aggregate, would reasonably be expected to constitute or result in an
ERISA Event with respect to any Plan that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
(d)        (i) the present value of all accrued benefits under each Plan (based
on those assumptions used to fund such Plan) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to


‑55‑

--------------------------------------------------------------------------------





such accrued benefits, and (ii) as of the most recent valuation date for each
Multiemployer Plan, the potential liability of the Borrower or any ERISA
Affiliate for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 or Section 4205 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans, is
zero.
Section 6.17.    Compliance with Laws    . The Loan Parties and the Pledged
Subsidiaries are in compliance with all Legal Requirements applicable to or
pertaining to their Property or business operations (including, without
limitation, the Occupational Safety and Health Act of 1970, the Americans with
Disabilities Act of 1990, and laws and regulations establishing quality criteria
and standards for air, water, land and toxic or hazardous wastes and
substances), where any such non‑compliance, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. No Loan Party
nor any Pledged Subsidiary has received notice to the effect that its operations
are not in compliance with any of the requirements of applicable federal, state
or local environmental, health, and safety statutes and regulations or are the
subject of any governmental investigation evaluating whether any remedial action
is needed to respond to a release of any toxic or hazardous waste or substance
into the environment, where any such non‑compliance or remedial action,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
Section 6.18.    Sanctions; Anti-Money Laundering Laws and Anti-Corruption Laws.
(a) None of the Loan Parties, any of the Pledged Subsidiaries nor, to the
knowledge of the Borrower, any director, officer or employee of any Loan Party
or any of the Pledged Subsidiaries, is a Sanctioned Person or currently the
subject or target of any Sanctions.
(b)    The Loan Parties and each of the Pledged Subsidiaries and, to the
knowledge of the Borrower, each of the Loan Parties’ and the Pledged
Subsidiaries’ respective directors, officers, employees, agents and
representatives, is in compliance with all applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions in all material respects.
(c)    The Loan Parties and the Pledged Subsidiaries have instituted and
maintain in effect policies and procedures reasonably designed to ensure
compliance by the Loan Parties, the Pledged Subsidiaries, and the Loan Parties’
and their Pledged Subsidiaries’ respective directors, officers, employees and
agents with all applicable Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions in all material respects.
Section 6.19.    Other Agreements    . No Loan Party nor any Pledged Subsidiary
is in default under the terms of any covenant, indenture or agreement of or
affecting any Loan Party, any


‑56‑

--------------------------------------------------------------------------------





such Pledged Subsidiary or any of their Property, which default if uncured would
reasonably be expected to have a Material Adverse Effect.
Section 6.20.    Solvency    . The Loan Parties, taken as a whole, are solvent,
able to pay their debts as they become due, and have sufficient capital to carry
on their business and all businesses in which they are about to engage.
Section 6.21.    No Default    . No Default has occurred and is continuing.
Section 6.22.    No Broker Fees.     No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
thereby.
Section 6.23.    EEA Financial Institution    . No Loan Party is an EEA
Financial Institution.
Section 6.24.    Regulated Subsidiaries    . Schedule 6.2 sets forth, as of the
Closing Date, each Regulated Subsidiary. Each Broker Dealer Subsidiary has been
duly registered with the SEC as a registered broker dealer and is a member of
FINRA, which is such Regulated Subsidiary’s designated examination authority.
SECTION 7.
CONDITIONS PRECEDENT    .

Section 7.1.    All Credit Events    . At the time of each Credit Event
hereunder:
(a)    each of the representations and warranties set forth in Section 6 hereof
and in the other Loan Documents shall be true and correct in all material
respects (unless such representations and warranties are already qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of such time, except to the extent the same
expressly relate to an earlier date in which case such representation and
warranty shall remain true and correct in all material respects as of such
earlier date (unless such representations and warranties are already qualified
by materiality, in which case such representations and warranties shall be true
and correct in all respects);
(b)    no Default shall have occurred and be continuing or would occur as a
result of such Credit Event;
(c)    after giving effect to such extension of credit the aggregate principal
amount of all Loans outstanding under this Agreement shall not exceed the
Commitment; and


‑57‑

--------------------------------------------------------------------------------





(d)    in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 2.4.
Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by the Borrower on the date on such Credit Event as to the facts
specified in subsections (a) through (d), both inclusive, of this Section.
Section 7.2.    Initial Credit Event.     Before or concurrently with the
initial Credit Event:
(a)    the Administrative Agent shall have received this Agreement duly executed
by the Borrower, the Guarantors and the Lenders;
(b)    the Administrative Agent shall have received for such Lender such
Lender’s duly executed Notes of the Borrower dated the date hereof and otherwise
in compliance with the provisions of Section 2.8;
(c)    the Administrative Agent shall have received the Pledge Agreement duly
executed by the Borrower and the relevant Guarantors together with (i) original
stock certificates or other similar instruments or securities representing all
of the issued and outstanding shares of capital stock or other equity interests
in each Pledged Subsidiary, (ii) stock powers executed in blank and undated and
voting proxies for the Collateral consisting of the stock or other equity
interest in each Pledged Subsidiary, and (iii) UCC financing statements to be
filed against the Borrower and each Guarantor, as debtor, in favor of the
Administrative Agent, as secured party;
(d)    the Administrative Agent shall have received copies of the Borrower’s and
each Guarantor’s Organizational Documents and any amendments thereto, certified
in each instance by its Secretary or Assistant Secretary (or comparable
Responsible Officer);
(e)    the Administrative Agent shall have received copies of resolutions of the
Borrower’s and each Guarantor’s board of directors (or similar governing body)
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on the Borrower’s and each
Guarantor’s behalf, all certified in each instance by its Secretary or Assistant
Secretary (or comparable Responsible Officer);
(f)    the Administrative Agent shall have received copies of the certificates
of good standing for the Borrower and each Guarantor (dated no earlier than
30 days prior to the date hereof) from the office of the secretary of the state
of its incorporation or organization;


‑58‑

--------------------------------------------------------------------------------





(g)    the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;
(h)    the Administrative Agent shall have received a certificate as to the
Borrower’s Designated Disbursement Account;
(i)    the Administrative Agent shall have received a non-refundable, upfront
fee in the amount equal to 0.25% of the Commitment;
(j)    the Administrative Agent shall have received projected consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal years
ending December 31, 2019, December 31, 2020 and December 31, 2021;
(k)    the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against each Loan Party and Pledged Subsidiary
and its Property evidencing the absence of Liens thereon except as permitted by
Section 8.8;
(l)    the Administrative Agent shall have received the favorable written
opinion of counsel to the Borrower and each Guarantor, in form and substance
reasonably satisfactory to the Administrative Agent; and
(m)    the Administrative Agent shall have received, sufficiently in advance of
the Closing Date, all documentation and other information requested by any such
Lender required by bank regulatory authorities under applicable “know your
customer” and anti‑money laundering rules and regulations, including without
limitation, the Patriot Act including, without limitation, the information
described in Section 13.19; and the Administrative Agent shall have received a
fully executed Internal Revenue Service Form W‑9 (or its equivalent) for
Borrower and each Guarantor.
SECTION 8.
COVENANTS    .

Each Loan Party agrees that, for so long as any Commitment is outstanding or any
Obligations are outstanding (other than Hedging Liabilities, Bank Product
Obligations or contingent indemnification obligations for which no claim has
been asserted), except to the extent compliance in any case or cases is waived
in writing pursuant to the terms of Section 13.3:
Section 8.1.    Maintenance of Business    . Each Loan Party shall, and shall
cause each Pledged Subsidiary to, preserve and maintain its existence except as
otherwise permitted by this Agreement. Each Loan Party shall, and shall cause
each Pledged Subsidiary to, preserve and keep in force and effect all licenses,
permits, franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business,


‑59‑

--------------------------------------------------------------------------------





except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
Section 8.2.    Maintenance of Properties    . Each Loan Party shall, and shall
cause each Pledged Subsidiary to, maintain, preserve, and keep its property,
plant, and equipment in good repair, working order and condition (ordinary wear
and tear excepted); shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that at all times
the efficiency thereof shall be fully preserved and maintained, except in each
case where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
Section 8.3.    Taxes and Assessments    . Each Loan Party shall duly pay and
discharge, and shall cause each Pledged Subsidiary to, duly pay and discharge
all Taxes, rates, assessments, fees, and governmental charges upon or against it
or its Property, in each case before the same become delinquent and before
penalties accrue thereon, unless and to the extent that (a) the same are being
contested in good faith and by appropriate proceedings which prevent enforcement
of the matter under contest and adequate reserves are provided therefor to the
extent required by and in accordance with GAAP, or (b) the failure to pay or
discharge would not reasonably be expected to have a Material Adverse Effect.
Section 8.4.    Insurance    . Each Loan Party shall insure and keep insured,
and shall cause each Pledged Subsidiary to insure and keep insured, with
financially sound and reputable insurers all insurable Property owned by it of
the kinds customarily insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and each Loan Party shall insure, and shall cause each Pledged
Subsidiary to insure, such other hazards and risks (including, without
limitation, business interruption, employers’ and public liability risks) with
financially sound and reputable insurers as and to the extent customarily
insured by Persons similarly situated and conducting similar businesses. The
Loan Parties shall, upon request of the Administrative Agent, furnish to the
Administrative Agent a certificate setting forth in summary form the nature and
extent of the insurance maintained pursuant to this Section.
Section 8.5.    Financial Reports    . The Loan Parties shall, and shall cause
each Subsidiary to, maintain proper books of records and accounts reasonably
necessary to prepare financial statements required to be delivered pursuant to
this Section 8.5 in accordance with GAAP and shall furnish to the Administrative
Agent:
(a)    as soon as available, and in any event within 45 days after the last day
of each fiscal quarter of the Borrower other than the fiscal quarter ending on
the last day of the fiscal year of Borrower, copies of the company-prepared
consolidated balance sheet of


‑60‑

--------------------------------------------------------------------------------





the Borrower and its Subsidiaries as of the close of such period and the
consolidated statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for such period and the fiscal year-to-date period
then ended, each in reasonable detail showing in comparative form the figures
for the corresponding date and period in the previous fiscal year, prepared by
Borrower in accordance with GAAP (subject to, in each case, the absence of
footnotes and normal year-end adjustments) and certified to by a Financial
Officer or such other officer of the Borrower reasonably satisfactory to the
Administrative Agent;
(b)    as soon as available, and in any event within 90 days after the last day
of each fiscal year of the Borrower, copies of the consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such period and the
consolidated statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for such period, and accompanying notes thereto,
accompanied by an unqualified opinion thereon of KPMG US LLP or another firm of
independent public accountants of recognized national standing to the effect
that the financial statements have been prepared in accordance with GAAP and
present fairly in all material respects in accordance with GAAP the financial
condition of the Borrower and its Subsidiaries as of the close of such fiscal
year and the results of their operations and cash flows for the fiscal year then
ended and that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
(c)    as soon as available, and in any event within 45 days after the last day
of the first three fiscal quarters and 90 days after the end of each fiscal
year, the Borrower shall deliver to the Administrative Agent a written
certificate (a “Compliance Certificate”) in the form attached hereto as
Exhibit D signed by a Financial Officer of the Borrower, or such other officer
of the Borrower reasonably satisfactory to the Administrative Agent;
(d)    as soon as available, and in any event within 60 days after the last day
of each fiscal year of the Borrower, a copy of the operating budget of the
Borrower for the following fiscal year, in form and details reasonably
satisfactory to the Administrative Agent;
(e)    promptly after knowledge thereof shall have come to the attention of any
Responsible Officer of any Loan Party, written notice of (i) any threatened or
pending litigation, governmental or arbitration proceeding or labor controversy
against any Loan Party, Pledged Subsidiary or any of their Property which would
reasonably be expected to have a Material Adverse Effect, (ii) the occurrence of
any Default hereunder, (iii) the


‑61‑

--------------------------------------------------------------------------------





occurrence of any event or the existence of any condition that would reasonably
be expected to have a Material Adverse Effect; or (iv) any ERISA Event;
(f)    promptly after receipt thereof, and in any event within five (5) Business
Days after receipt thereof, a copy of each annual FINRA or SEC examination of a
Loan Party or any Pledged Subsidiary, or other audits or examinations that are
conducted by regulatory authorities which note noncompliance that would
reasonably be expected to have a Material Adverse Effect;
(g)    notice of any Change of Control;
(h)    promptly after it is filed with the SEC copies of each regular, periodic
or special report, registration statement or prospectus (including all Form
10‑K, Form 10‑Q and Form 8‑K reports) filed publicly by any Loan Party or
Pledged Subsidiary with any securities exchange or the SEC; and
(i)    promptly, from time to time, (i) such other information regarding the
operations, business affairs and financial condition of any Loan Party or any
Pledged Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request, or (ii) information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” requirements
under the Patriot Act or other applicable Anti-Corruption Laws and the
Beneficial Ownership Regulation.
Documents required to be delivered pursuant to this Section (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent and including the SEC’s website at sec.gov (or any
successor thereto)).
Section 8.6.    Inspection    . Each Loan Party shall, and shall cause each
Pledged Subsidiary to, permit the Administrative Agent and its duly authorized
representatives and agents (who may be accompanied by the Lenders) to visit and
inspect any of the Properties, corporate books and financial records of each
Loan Party and Pledged Subsidiary, to examine and make copies of the books of
accounts and other financial records of each Loan Party and Pledged Subsidiary
with, and to discuss the affairs, finances and accounts of each Loan Party and
Pledged Subsidiary


‑62‑

--------------------------------------------------------------------------------





with, and to be advised as to the same by, its officers, employees, and
independent public accountants (and by this provision the Loan Parties hereby
authorize such accountants to discuss with the Administrative Agent and such
Lenders the finances and affairs of each Loan Party and of each Pledged
Subsidiary) at such reasonable times (during normal business hours) and
reasonable intervals as the Administrative Agent may designate; provided that,
excluding any inspections during the continuation of an Event of Default, the
Administrative Agent shall provide reasonable prior notice of its exercise of
such inspection rights and shall not exercise such inspection rights more often
than one time during any calendar year.
Section 8.7.    Borrowings and Guaranties    . No Loan Party shall, nor shall it
permit any Pledged Subsidiary to, issue, incur, assume, create, or have
outstanding any Indebtedness, or be or become liable as endorser, guarantor,
surety, or otherwise for any Indebtedness of any other Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:
(a)    the Secured Obligations of the Loan Parties and their Pledge Subsidiaries
owing to the Administrative Agent, the Lenders and their Affiliates;
(b)    purchase money indebtedness and Capitalized Lease Obligations of the Loan
Parties and their Pledged Subsidiaries (including any refinancings thereof) in
an amount not to exceed $10,000,000 in the aggregate at any one time
outstanding;
(c)    Indebtedness in connection with the financing of securities and other
financial instruments bought or sold in the normal day to day conduct of any
Regulated Subsidiary’s business, including but not limited to any margin
facility or other margin‑related Indebtedness incurred to finance such
securities or instruments;
(d)    Subordinated Debt of the Regulated Subsidiaries so long as (i) the
Borrower and its Subsidiaries are in compliance with the covenants set forth in
Section 8.22 immediately before and after giving effect to the incurrence of
such Indebtedness, and (ii) no Default has occurred or would result therefrom;
(e)    guarantees in favor of clearing agencies, clearing firms, settlement
banks and similar entities (acting in their capacities as such) involved in the
clearance and settlement of transactions in, and custody of, financial assets;
(f)    Indebtedness constituting credit balances in accounts;
(g)    Indebtedness of any Loan Party or Pledged Subsidiary owing to any other
Loan Party, Pledged Subsidiary or any Subsidiary; provided that any such
Indebtedness owing by a Loan Party or a Pledged Subsidiary to a Subsidiary that
is not a Loan Party shall


‑63‑

--------------------------------------------------------------------------------





be permitted so long as such Indebtedness is subject to subordination terms
reasonably acceptable to the Administrative Agent in its sole discretion;
(h)    guarantee obligations incurred by the Loan Parties and Pledged
Subsidiaries in respect of Indebtedness that is permitted to be incurred under
this Agreement; provided that (i) if the Indebtedness being guaranteed under
this Section 8.7(h) is subordinated to the Secured Obligations, such guarantee
obligations shall be subordinated to the Secured Obligations or to the Guarantee
of the Secured Obligations (as the case may be) on terms at least as favorable
to the Administrative Agent and the Lenders as those contained in the
subordination of such Indebtedness, and (ii) a Loan Party or Pledged Subsidiary
may not guarantee Indebtedness of an Excluded Subsidiary unless (x) the Borrower
and the Subsidiaries are in compliance with the financial covenants set forth in
Section 8.22 hereof on a pro forma basis after giving effect to such guaranty
and (y) no Default exists at that time such Loan Party or Pledged Subsidiary
executes and delivers such guaranty;
(i)    liabilities for interest rate, currency, or commodity cap, collar, swap,
or similar hedging arrangements designed to hedge against any Loan Party’s or
Pledged Subsidiary’s exposure to interest rates, foreign exchange rates or
commodities pricing risks incurred not for speculative purposes;
(j)    Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business or consistent with past practice or industry
practice (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);
(k)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, completion guarantees and similar obligations (including such
obligations in respect of letters of credit and bank guarantees related thereto
and such obligations incurred to secure health, safety and environmental
obligations), in each case, not in connection with money borrowed and provided
in the ordinary course of business or consistent with past practice;
(l)    Indebtedness representing deferred compensation to directors, employees,
consultants or independent contractors incurred in the ordinary course of
business;
(m)    any obligation arising from agreements providing for indemnification,
adjustment of purchase price, earn outs or similar obligations, in each case
incurred or


‑64‑

--------------------------------------------------------------------------------





assumed in connection with the disposition or acquisition of any business,
assets or equity interests in a transaction permitted under this Agreement;
(n)    guaranties provided by a Loan Party or a Pledged Subsidiary in connection
with Indebtedness of the Regulated Subsidiaries permitted pursuant to Section
8.7(d);
(o)    other Indebtedness of the Loan Parties and the Pledged Subsidiaries so
long as (i) no Default has occurred and is continuing or would occur as a result
of the incurrence of such Indebtedness, (ii) such Indebtedness has a scheduled
maturity date at least 181 days after the Termination Date, and (iii) the
Borrower and its Subsidiaries are in compliance with the financial covenants set
forth in Section 8.22 hereof on a pro forma basis after giving effect to the
incurrence of such Indebtedness;
(p)    Indebtedness in existence on the Closing Date and listed on Schedule 8.7
attached hereto and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof);
(q)    Indebtedness constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business with respect to
trade payables relating to the purchase of property and other letters of credit,
surety, performance, appeal or similar bonds, banker’s acceptances, completion
guarantees or similar instruments issued in the ordinary course of business of
any Loan Party or any Pledged Subsidiary, including letters of credit or similar
instruments pursuant to health, disability and other employee benefits,
property, casualty or liability insurance or self-insurance and workers’
compensation obligations; provided that, in each case, upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 15 days following such drawing or incurrence; and provided,
further, that such Indebtedness is not in connection with the borrowing of
money;
(r)    (i) Permitted Funding Debt of the Loan Parties and the Pledged
Subsidiaries, and (ii) the Guarantee by any Loan Party or Pledged Subsidiary of
Permitted Funding Debt of the Borrower and its Subsidiaries;
(s)    Indebtedness of any Loan Party or any Pledged Subsidiary in respect of
customary “springing recourse” or “bad boy” Guarantees with respect to real
estate financing transactions entered into by any of their respective
Subsidiaries that are Loan Parties or Pledged Subsidiaries consistent with past
practices; provided that such Guarantee is non-


‑65‑

--------------------------------------------------------------------------------





recourse to the Borrower, any Loan Party or any Pledged Subsidiary other than
with respect to losses resulting from customary “bad acts” of the Borrower, such
Loan Party or such Pledged Subsidiary; and
(t)    Indebtedness of the Loan Parties and the Pledged Subsidiaries in an
amount not to exceed $5,000,000 in the aggregate at any one time outstanding.
The foregoing notwithstanding, the restrictions set forth in this Section 8.7
shall not apply to the CES Loan Parties until such restrictions are permitted
under Section 8.20 of the CES Credit Agreement.
Section 8.8.    Liens    . No Loan Party shall, nor shall it permit any Pledged
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:
(a)    Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, Taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which any Loan Party or Pledged Subsidiary is a party or
other cash deposits required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue by more than five (5) Business Days or, if
overdue by more than five (5) Business Days, is being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves have been established therefor;
(b)    mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not overdue by more than five (5) Business Days or which
are being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest;
(c)    the pledge of assets for the purpose of securing an appeal, stay or
discharge in the course of any legal proceeding, provided that the aggregate
amount of such judgment liens and attachments and liabilities of the Loan
Parties and the Pledged Subsidiaries secured by a pledge of assets permitted
under this subsection, including interest and penalties thereon, if any, shall
not be in excess of the Threshold Amount at any one time outstanding;
(d)    Liens on Property of any Loan Party or Pledged Subsidiary created solely
for the purpose of securing Indebtedness permitted by Section 8.7(b) hereof
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall


‑66‑

--------------------------------------------------------------------------------





extend to or cover other Property of such Loan Party or Pledged Subsidiary other
than the respective Property so acquired, and the principal amount of
Indebtedness secured by any such Lien shall at no time exceed the purchase price
of such Property, as reduced by repayments of principal thereon;
(e)    any interest or title of a lessor under any operating lease, including
any Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of such operating lease;
(f)    easements, rights‑of‑way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Loan Parties taken as a whole;
(g)    required deposits maintained with commodity or securities exchanges or
their associated clearing corporations in the ordinary course of the business of
any Loan Party, any Pledged Subsidiary or any Regulated Subsidiary, and Liens in
favor of a clearinghouse encumbering such deposits and similar Liens attaching
to brokerage and securities accounts (and the personal property assets therein)
incurred in the ordinary course of business and not for speculative purposes;
(h)    Liens granted in favor of the Administrative Agent;
(i)    Liens securing Indebtedness permitted under Section 8.7(c); provided,
that no such Lien shall extend to or cover other Property of a Loan Party or
Pledged Subsidiary other than the securities and other financial instruments
being financed by such Indebtedness;
(j)    (i) Liens securing Indebtedness permitted under Section 8.7(e), and (ii)
Liens securing the guaranties permitted by Section 8.7(n); provided, that, in
the case of this clause (ii) the value of the Property subject to such Liens
shall not exceed $5,100,000 in the aggregate at any one time;
(k)    leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Loan Parties and
the Pledged Subsidiaries taken as a whole;
(l)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) of a commodity
intermediary attaching to commodity trading accounts or other commodity
brokerage accounts incurred


‑67‑

--------------------------------------------------------------------------------





in the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of
set-off);
(m)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in a transaction permitted pursuant to this Agreement to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to dispose of any property in a transaction permitted under this
Agreement;
(n)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business or (iii) relating to purchase orders
and other agreements entered into with customers of any Loan Party or any
Pledged Subsidiary in the ordinary course of business;
(o)    Liens on cash, securities or insurance policies and the proceeds thereof
securing insurance premiums, insurance reimbursements or insurance obligations
or performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;
(p)    Liens securing Indebtedness or other obligations of a Loan Party or
Pledged Subsidiary in favor of another Loan Party or Pledged Subsidiary (solely
to the extent of contractual rights of set‑off incurred in the ordinary course
of business);
(q)    judgment Liens and judicial attachment Liens not constituting an Event of
Default under Section 9.1(g) hereof;
(r)    Liens (i) existing on any asset of any Person at the time such Person
becomes a Loan Party or Pledged Subsidiary, (ii) existing on any asset of any
Person at the time such Person merged with or into a Loan Party or Pledged
Subsidiary, or (iii) existing on any asset prior to the acquisition thereof by
any Loan Party or Pledged Subsidiary; provided, that such Liens secure only
those obligations which they secure on the date that such Person becomes a Loan
Party or Pledged Subsidiary, the date of such merger or the date of such
acquisition, as applicable;
(s)    Liens arising in connection with Permitted Funding Debt; provided, such
Liens do not extend to or cover any property or assets other than the securities
that relate to the Permitted Funding Debt transaction;


‑68‑

--------------------------------------------------------------------------------





(t)    Liens securing obligations under Section 8.7(i);
(u)    Liens on any property or asset of any Loan Party or any Pledged
Subsidiary existing on the Closing Date and listed on Schedule 8.8 attached
hereto;
(v)    extensions, renewals, or replacements of any Lien referred to in
subsections (d), (r) and (u) of this Section 8.8; provided that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby; and
(w)    Liens securing Indebtedness permitted pursuant to Section 8.7(t) hereof;
provided, that no such Lien shall extend to or cover any Collateral.
The foregoing notwithstanding, the restrictions set forth in this Section 8.8
shall not apply to the CES Loan Parties until such restrictions are permitted
under Section 8.20 of the CES Credit Agreement.
Section 8.9.    Investments, Acquisitions, Loans and Advances    . No Loan Party
shall, nor shall it permit any Pledged Subsidiary to, make or retain any
investment (whether through the purchase of stock, obligations or otherwise) in
or make any loan or advance to, any other Person or acquire substantially as an
entirety the Property or business of any other Person, other than as permitted
by such Loan Party’s or such Pledged Subsidiary’s Organizational Documents and
by any applicable regulatory authority so long as no Default has occurred or
would result therefrom; provided, however, that this Section shall not apply to
nor operate to prevent:
(a)    investments in cash and Cash Equivalents;
(b)     investments made (i) by the Borrower in or to any other Loan Party or
Pledged Subsidiary or (ii) by any Loan Party or Pledged Subsidiary to the
Borrower or in or to another Loan Party or Pledged Subsidiary; and
(c)    loans or advances to employees, officers or directors of any Loan Party
or any Pledged Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided that the aggregate amount of all such
loans and advances does not exceed $5,000,000 at any time outstanding.
The foregoing notwithstanding, the restrictions set forth in this Section 8.9
shall not apply to the CES Loan Parties until such restrictions are permitted
under Section 8.20 of the CES Credit Agreement.


‑69‑

--------------------------------------------------------------------------------





Section 8.10.    Mergers, Consolidations, Divisions and Sales    . No Loan Party
shall, nor shall it permit any Pledged Subsidiary to, be a party to any merger
or consolidation, amalgamation or division or sell, transfer, lease or otherwise
dispose of all or any part of its Property, including any disposition of
Property as part of a sale and leaseback transaction; or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that this Section shall not apply to nor operate to prevent:
(a)    the sale of securities or other financial instruments in the ordinary
course of business;
(b)    the sale, transfer, or other disposition of any tangible personal
property that, in the reasonable business judgment of a Loan Party or Pledged
Subsidiary, has become uneconomical, obsolete, or worn out, or which is surplus
property or which is no longer necessary for the proper conduct of such Loan
Party’s or any Pledged Subsidiary’s business and which is disposed of in the
ordinary course of business;
(c)    the merger of any Person into the Borrower, provided the Borrower is the
surviving entity and no Change of Control results from the merger;
(d)    the merger of any Person (other than the Borrower) into any Loan Party
(other than the Borrower) or any Pledged Subsidiary, provided that (i) in the
case of a merger involving one or more Loan Parties, a Loan Party is the
surviving entity and (ii) in the case of a merger involving one or more Pledged
Subsidiaries that are not Loan Parties, the surviving entity shall also be a
Pledged Subsidiary;
(e)    the sale, transfer or other disposition of Property by any Loan Party or
Pledged Subsidiary to any other Loan Party or Pledged Subsidiary;
(f)    the sale, transfer or other disposition of Property by any Loan Party or
Pledged Subsidiary to an Excluded Subsidiary (other than a Foreign Subsidiary)
so long as (i) no Default exists or would result therefrom and (ii) the Borrower
is in compliance with Section 8.17 hereof after giving effect to such sale,
transfer or other disposition;
(g)    the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);
(h)    any other sale, transfer or other disposition of any equity interest in
an Excluded Subsidiary or the liquidation or dissolution an Excluded Subsidiary;


‑70‑

--------------------------------------------------------------------------------





(i)    the disposition of cash and Cash Equivalents; and
(j)    any sale, transfer or other disposition of Property of the Loan Parties
and the Pledged Subsidiaries not otherwise permitted hereunder; provided that
(i) the Net Cash Proceeds shall be reinvested in assets used or useful for the
business, or otherwise used in the operations, of the Loan Parties and the
Pledged Subsidiaries within twelve (12) months following receipt of such Net
Cash Proceeds, (ii) such sale, transfer or disposition is made for fair market
value and the consideration received shall be no less than 100% in cash, (iii)
no Default exists or would result from such sale, transfer or other disposition,
and (iv) after giving pro forma effect to such sale, transfer or other
disposition, the Borrower and its Subsidiaries are in compliance with
Section 8.22.
The foregoing notwithstanding, the restrictions set forth in this Section 8.10
shall not apply to the CES Loan Parties until such restrictions are permitted
under Section 8.20 of the CES Credit Agreement.
Section 8.11.    Dividends and Certain Other Restricted Payments    . No Loan
Party shall, nor shall it permit any Pledged Subsidiary to (a) declare or pay
any cash dividends on or make any other cash distributions in respect of any
class or series of its member’s interests or other equity interests or
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire for
cash any of its equity interests or any warrants, options or similar instruments
to acquire the same (collectively, “Restricted Payments”); provided, however,
that the foregoing shall not operate to prevent:
(i)     the making of Restricted Payments by any Loan Party or Pledged
Subsidiary to the Borrower or any other Loan Party; provided, that with respect
to any Regulated Subsidiary, the Restricted Payment is permitted under all rules
and regulations applicable to such Regulated Subsidiary;
(ii)    Restricted Payments required to be made on any Preferred Stock issued
and outstanding as of the Closing Date; and
(iii)    the making of Restricted Payments by the Borrower so long as (x) no
Default has occurred and is continuing or would occur as a result of the making
of such Restricted Payment, and (y) the Borrower and its Subsidiaries are in
compliance with the financial covenants set forth in Section 8.22 hereof on a
pro forma basis after giving effect to the making of such Restricted Payment.
The foregoing notwithstanding, the restrictions set forth in this Section 8.11
shall not apply to the CES Loan Parties until such restrictions are permitted
under Section 8.20 of the CES Credit Agreement.


‑71‑

--------------------------------------------------------------------------------





Section 8.12.    ERISA    . Each Loan Party shall, and shall cause each of its
ERISA Affiliates to do, each of the following: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other applicable laws; (b) cause each Plan which is qualified under
section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to the Pension Funding Rules.
Section 8.13.    Compliance with Laws    . Each Loan Party shall, and shall
cause each Pledged Subsidiary to, comply in all respects with all Legal
Requirements applicable to or pertaining to its Property or business operations,
where any such non‑compliance, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of its Property.
Section 8.14.    Compliance with Anti-Corruption Laws, Anti-Money Laundering
Laws and Sanctions. (a) The Borrower shall at all times comply with the
requirements of all Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions applicable to Borrower and shall cause each other Loan Party and each
of its and their respective Pledged Subsidiaries to comply with the requirements
of all Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions applicable
to such Persons, in each case, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
(b)    The Borrower shall provide any information reasonably requested by the
Administrative Agent and the Lenders regarding the Borrower, each other Loan
Party, and each of their respective owners, Affiliates, and Subsidiaries
necessary for the Administrative Agent and each Lender to comply with all
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions,
subject however, in the case of owners and Affiliates, to the Borrower’s ability
to provide information applicable to them.
(c)    The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance in all material respects by the Loan
Parties, their Pledged Subsidiaries and the Loan Parties’ and the Pledged
Subsidiaries’ respective directors, officers, employees and agents with
applicable Anti-Corruption Laws, Anti Money-Laundering Laws and Sanctions.
Section 8.15.    Burdensome Contracts With Affiliates    . Except as expressly
permitted hereunder, no Loan Party shall, nor shall it permit any Pledged
Subsidiary to, enter into any material contract, material agreement or material
business arrangement with any of its Affiliates (other than another Loan Party
or Pledged Subsidiary) on terms and conditions which are less favorable to such
Loan Party or Pledged Subsidiary than would be usual and customary in similar
contracts, agreements or business arrangements between Persons not affiliated
with each other.


‑72‑

--------------------------------------------------------------------------------





Section 8.16.    No Changes in Fiscal Year    . The fiscal year of the Loan
Parties and the Pledged Subsidiaries ends on December 31 of each year; and no
Loan Party shall, nor shall it permit any Subsidiary to, change its fiscal year
from its present basis.
Section 8.17.    Formation of Subsidiaries    . Promptly upon the formation or
acquisition of any Subsidiary that is required to become a Loan Party or a
Pledged Subsidiary under the terms of this Agreement, the Borrower shall provide
the Administrative Agent and the Lenders notice thereof (at which time
Schedule 6.2 shall be deemed amended to include reference to such Subsidiary).
Not later than sixty (60) days after the formation or acquisition of a Domestic
Subsidiary, the Borrower shall cause (i) such Subsidiary (other than an Excluded
Subsidiary) to become a Guarantor hereunder by delivering a Guaranty Agreement,
including a Guaranty Agreement in the form attached hereto as Exhibit E, and
(ii) such Subsidiary (other than an Excluded Pledged Subsidiary) to become a
Pledged Subsidiary by delivering a supplement to the Pledge Agreement. In the
event a Compliance Certificate delivered by the Borrower pursuant to Section
8.5(c) hereof evidences that a Domestic Subsidiary no longer qualifies as an
Immaterial Subsidiary, then the Borrower shall, not later than sixty (60) days
after delivery of such Compliance Certificate, cause such Domestic Subsidiary to
become a Guarantor or Pledged Subsidiary, as the case may be; provided, that in
no event shall such Subsidiary be required to become (i) a Guarantor if such
Subsidiary is an Excluded Subsidiary or (ii) a Pledged Subsidiary if such
Subsidiary is an Excluded Pledged Subsidiary.
Section 8.18.    Change in the Nature of Business    . No Loan Party shall, nor
shall it permit any Pledged Subsidiary to, engage in any business or activity if
as a result the general nature of the business of any Loan Party or Pledged
Subsidiary would be changed in any material respect from the general nature of
the business engaged in by it as of the Closing Date, and any Subsidiary
acquired or formed after the date hereof shall be in the same or similar line of
business as the Borrower is engaged in as of the date hereof.
Section 8.19.    Use of Proceeds    . The Borrower shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof. Except for Regulated Subsidiaries, neither
Borrower nor any other Loan Party or Pledged Subsidiary will engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock or in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.


‑73‑

--------------------------------------------------------------------------------





Section 8.20.    No Restrictions    . Except as provided herein, no Loan Party
shall, nor shall it permit any Pledged Subsidiary to, directly or indirectly
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Loan Party or
Pledged Subsidiary to: (a) pay dividends or make any other distribution on any
Pledged Subsidiary’s capital stock or other equity interests owned by the
Borrower or any other Loan Party, (b) pay any indebtedness owed to a Loan Party
or Pledged Subsidiary, (c) make loans or advances to a Loan Party or Pledged
Subsidiary, (d) transfer any of its Property to a Loan Party or Pledged
Subsidiary, or (e) guarantee the Obligations, and/or grant Liens on its assets
to the Administrative Agent as required by the Loan Documents; provided that the
foregoing shall not apply to encumbrances or restrictions existing under or by
reason of: (i) agreements entered into with respect to any sale, transfer or
other disposition permitted by this Agreement and applicable solely to assets
under such sale, transfer or other disposition, (ii) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted by this Agreement and applicable solely to such joint
venture, (iii) negative pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under Section 8.7, but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness, (iv) customary restrictions on easements, rights of way, leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (v) restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 8.7 to the extent that such restrictions apply only to the property or
assets securing such Indebtedness, (vi) customary provisions restricting
assignment of any agreement or any rights thereunder entered into in the
ordinary course of business, or (vii) any restriction imposed by or arising
under the CES Credit Agreement, or (viii) applicable Legal Requirements.
Section 8.21.    Maintenance of Subsidiaries . No Loan Party shall, nor shall it
permit any Pledged Subsidiary to issue any shares of capital stock of another
Loan Party or Pledged Subsidiary; provided, however, that the foregoing shall
not operate to prevent (a) the issuance of any shares or other equity interests
of the Borrower and (b) the issuance to any person of any shares of capital
stock of such Loan Party (other than the Borrower) or Pledged Subsidiary solely
for the purpose of qualifying, and to the extent legally necessary to qualify,
such person as a director of such Loan Party or Pledged Subsidiary.
Section 8.22.    Financial Covenants.
(a)    Maximum Total Funded Debt to Tangible Net Worth Ratio. The Borrower shall
at all times maintain Total Funded Debt to Tangible Net Worth Ratio of not more
than 1.25 to 1.0.
(b)    Minimum Excess Net Capital. The Borrower shall at all times cause the
Regulated Subsidiaries on a consolidated basis to maintain Excess Net Capital of
not less than $125,000,000.


‑74‑

--------------------------------------------------------------------------------





(c)    Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of
the Borrower, the Borrower shall maintain a Fixed Charge Coverage Ratio of not
less than 1.75 to 1.0.
(d)    Minimum Liquid Investments. The Borrower shall at all times maintain
Liquid Investments of not less than 200% of the Commitments then in effect.
Section 8.23.    Depository Banks    . Within one hundred eighty (180) days of
the Closing Date (or such later date as may be approved by the Administrative
Agent in its sole discretion), each Loan Party and Pledged Subsidiary shall
maintain the Administrative Agent (or one of its Affiliates) as its primary
depository bank, including for its principal operating, administrative, cash
management, lockbox arrangements, collection activity, and other deposit
accounts for the conduct of its business.
SECTION 9.
EVENTS OF DEFAULT AND REMEDIES.    

Section 9.1.    Events of Default    . Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    default in the payment when due of all or any part of the principal
amount of the Loan (whether at the stated maturity thereof or at any other time
provided for in this Agreement), or (ii) default for a period of three (3)
Business Days in the payment when due of any interest, fee or any other
Obligation hereunder or any Loan document;
(b)    (i) default in the observance or performance of any covenant set forth in
Section 8.7, 8.8, 8.9, 8.10, 8.11, 8.14, 8.15, 8.17, 8.18, 8.19, 8.20, 8.21,
8.22 or 8.23 hereof; or (ii) default for a period of five (5) Business Days in
the observance or performance of any covenant or other provision set forth in
Section 8.5;
(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
Responsible Officer of a Loan Party or (ii) written notice thereof is given to a
Loan Party by the Administrative Agent;
(d)    any representation or warranty made by any Loan Party or Pledged
Subsidiary herein or in any other Loan Document, or in any written statement or
certificate furnished by it pursuant hereto or thereto, or in connection with
any extension of credit made hereunder, proves untrue in any material respect as
of the date of the issuance or making thereof;
(e)    (i) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of


‑75‑

--------------------------------------------------------------------------------





the other Loan Documents, or any of the Loan Documents shall for any reason not
be or shall cease to be in full force and effect, or any of the Loan Documents
is declared to be null and void, or (ii) any Loan Party or Pledged Subsidiary
takes any action for the purpose of terminating repudiating or rescinding any
Loan Document executed by it or any of its obligations thereunder, (iii) any
Loan Party or Pledged Subsidiary makes any payment on account of any
Subordinated Debt which is prohibited under the terms of any instrument
subordinating such Subordinated Debt to any Obligation, or any subordination
provision in any document or instrument (including, without limitation, any
intercreditor or subordination agreement) relating to any Subordinated Debt
shall cease to be in full force and effect, or any Person (including the holder
of any Subordinated Debt) shall contest in any manner the validity, binding
nature or enforceability of any such provision; or (iv) the Pledge Agreement or
any other Loan Document shall for any reason fail to create a valid and
perfected first priority Lien in favor of the Administrative Agent in any
Collateral purported to be covered thereby except as expressly permitted by the
terms hereof;
(f)    any Loan Party or Pledged Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Indebtedness aggregating more than the Threshold Amount when
and as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Indebtedness; or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Indebtedness aggregating more than the Threshold Amount and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of such Indebtedness; or (iii) any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof;
(g)    any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of the Threshold Amount shall be entered or filed against any Loan Party or
Pledged Subsidiary or against any of their Property (to the extent not paid or
covered by insurance provided by a carrier not disputing coverage) and which
remains unvacated, undischarged, unbonded pending appeal, unstayed or
unsatisfied for a period of 60 days;


‑76‑

--------------------------------------------------------------------------------





(h)    (i) an ERISA Event occurs with respect to a Plan or Multiemployer Plan
which has resulted or would reasonably be expected to result in liability of any
Loan Party or Pledged Subsidiary under Title IV of ERISA to the Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, (ii) the existence of any Lien under Section 430(k) of the Code or
Section 303(k) or Section 4068 of ERISA on any assets of a Loan Party, or
(iii) a Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount;
(i)    any Change of Control shall occur;
(j)    any Loan Party or Pledged Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to, or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof; or
(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Loan Party or any Pledged Subsidiary, or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against any Loan Party or any Pledged
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days; or
(m)    any Broker-Dealer Subsidiary shall fail to comply with the capital
requirements of the SEC for a period of more than five (5) consecutive Business
Days.
Section 9.2.    Non‑Bankruptcy Defaults.    ‑ When any Event of Default (other
than those described in subsection (j) or (k) of Section 9.1 with respect to the
Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by


‑77‑

--------------------------------------------------------------------------------





the Required Lenders, terminate the remaining Commitments and all other
obligations of the Lenders hereunder on the date stated in such notice (which
may be the date thereof); and (b) if so directed by the Required Lenders,
declare the principal of and the accrued interest on all outstanding Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Loan Documents without further
demand, presentment, protest or notice of any kind. In addition, the
Administrative Agent may exercise, on behalf of itself and the Lenders, all
rights and remedies available to it, the Lenders under the Loan Documents or
applicable law or equity when any such Event of Default has occurred and is
continuing. The Administrative Agent shall give notice to the Borrower under
Section 9.1(c) promptly upon being requested to do so by any Lender. The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.
Section 9.3.    Bankruptcy Defaults    . When any Event of Default described in
subsections (j) or (k) of Section 9.1 with respect to the Borrower has occurred
and is continuing, then all outstanding Loans shall immediately become due and
payable together with all other amounts payable under the Loan Documents without
presentment, demand, protest or notice of any kind, the obligation of the
Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate. In addition, the Administrative Agent may exercise on
behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable law or equity when any such Event
of Default has occurred and is continuing.
Section 9.4.    Post‑Default Collections    ‑. Anything contained herein or in
the other Loan Documents to the contrary notwithstanding (including, without
limitation, Section 2.6(b)), all payments and collections received in respect of
the Secured Obligations and all proceeds of the Collateral and payments made
under or in respect of the Guaranty Agreements received, in each instance, by
the Administrative Agent or any of the Lenders after acceleration or the final
maturity of the Secured Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Loan Parties
have agreed to pay the Administrative Agent under Section 13.4 (such funds to be
retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in


‑78‑

--------------------------------------------------------------------------------





which event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);
(b)    second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(c)    third, to the payment of principal on the Loans to be allocated pro rata
in accordance with the aggregate unpaid amounts owing to each holder thereof;
(d)    fourth, to the payment of all other unpaid Secured Obligations and all
other indebtedness, obligations, and liabilities of the Borrower and its
Subsidiaries secured by the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof; and
(e)    finally, to the Borrower or whoever else may be lawfully entitled
thereto.
Section 9.5.    Limitations Relating to Broker-Dealer Subsidiaries.
Notwithstanding anything to the contrary contained in this Section 9, any
exercise of remedies or enforcement action with respect to any Broker-Dealer
Subsidiary that is a Pledged Subsidiary, this Section 9 shall be subject to
Section 9(h) of the Pledge Agreement.
SECTION 10.
THE ADMINISTRATIVE AGENT    .

Section 10.1.    Appointment and Authority    . Each of the Lenders hereby
irrevocably appoints BMO Harris Bank N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 (other than the provisions of
Sections 10.6 and 10.10 hereof) are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third‑party beneficiary of any of such provisions other than
the provisions of Sections 10.6 and 10.10. It is understood and agreed that the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
Section 10.2.    Rights as a Lender    . The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender


‑79‑

--------------------------------------------------------------------------------





and may exercise the same as though it were not the Administrative Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
Section 10.3.    Action by Administrative Agent; Exculpatory Provisions    .
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.


‑80‑

--------------------------------------------------------------------------------





(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.2, 9.3, 9.4 and
13.3), or (ii) in the absence of its own gross negligence, bad faith or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Any such action taken or failure to act pursuant to the
foregoing shall be binding on all Lenders. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent in writing by the Borrower or
a Lender.
(c)    Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or participant or
any other Person to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Loan Documents, (v) the value or sufficiency of any Collateral,
or (vi) the satisfaction of any condition set forth in Section 7.1 or 7.2 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 10.4.    Reliance by Administrative Agent    . The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying and
shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts


‑81‑

--------------------------------------------------------------------------------





selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 10.5.    Delegation of Duties    . The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub‑agents appointed by
the Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub‑agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross
negligence, bad faith or willful misconduct in the selection of such sub‑agents.
Section 10.6.    Resignation of Administrative Agent    . (a) The Administrative
Agent may at any time give written notice of its resignation to the Lenders and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor, which shall be a bank with
an office in the United States of America, or an Affiliate of any such bank with
an office in the United States of America which such appointment shall, in the
absence of an Event of Default, be subject to the consent of the Borrower (which
consent of the Borrower shall not be unreasonably withheld or delayed). If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. If on the Resignation Effective Date no successor
has been appointed and accepted such appointment, the Administrative Agent’s
rights in the Collateral shall be assigned without representation, recourse


‑82‑

--------------------------------------------------------------------------------





or warranty to the Lenders as their interests may appear. Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Administrative Agent (other than any rights to
indemnity payments or other amounts owed to the retiring Administrative Agent),
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 13.4 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
Section 10.7.    Non‑Reliance on Administrative Agent and Other Lenders    ‑.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 10.8.    Designation of Additional Agents    . The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “syndication agents,” “documentation agents,” “book runners,” “lead
arrangers,” “arrangers,” or other designations for purposes hereto, but such
designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.
Section 10.9.    Enforcement of the Loan Documents; Possession of Collateral.
The Administrative Agent is hereby irrevocably authorized by each of the Lenders
to execute and deliver the Loan Documents (other than this Agreement) on behalf
of each of the Lenders and their Affiliates and to take such action and exercise
such powers under the Lon Documents as the Administrative Agent considers
appropriate. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall take such action to enforce its Lien on
the Collateral and to preserve and protect the Collateral as may be directed by
the Required Lenders. Unless and until the Required Lenders give such direction,
the Administrative Agent may (but shall not be obligated to) take or refrain
from taking such actions as it deems appropriate and in the best interest of all
the


‑83‑

--------------------------------------------------------------------------------





Lenders. The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or their Affiliates for any
failure to monitor or maintain any portion of the Collateral. The Lenders hereby
irrevocably authorize (and each of their Affiliates holding any Bank Product
Obligations and Hedging Liability entitled to the benefits of the Collateral
shall be deemed to authorize) the Administrative Agent, based upon the
instruction of the Required Lenders, to credit bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted by the Administrative Agent (or any
security trustee therefore) under the provisions of the Uniform Commercial Code,
including pursuant to Sections 9‑610 or 9‑620 of the Uniform Commercial Code, at
any sale thereof conducted under the provisions of the United States Bankruptcy
Code, including Section 363 of the United States Bankruptcy Code, or at any sale
or foreclosure conducted by the Administrative Agent or any security trustee
therefore (whether by judicial action or otherwise) in accordance with
applicable law. Except as otherwise specifically provided for herein, no Lender
or its Affiliates, other than the Administrative Agent, shall have the right to
institute any suit, action or proceeding in equity or at law for the foreclosure
or other realization upon any Collateral or for the execution of any trust or
power in respect of the Collateral or for the appointment of a receiver or for
the enforcement of any other remedy under the Loan Documents; it being
understood and intended that no one or more of the Lenders or their Affiliates
shall have any right in any manner whatsoever to affect, disturb or prejudice
the Lien of the Administrative Agent (or any security trustee therefor) under
the Loan Documents by its or their action or to enforce any right thereunder,
and that all proceedings at law or in equity shall be instituted, had, and
maintained by the Administrative Agent (or its security trustee) in the manner
provided for in the relevant Loan Documents for the benefit of the Lenders and
their Affiliates. Each Lender is hereby appointed agent for the purpose of
perfecting the Administrative Agent’s security interest in assets which, in
accordance with Article 9 of the Uniform Commercial Code or other applicable law
can be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.
Section 10.10.    Authorization to Release Liens and Guaranties    . The
Administrative Agent is hereby irrevocably authorized by each of the Lenders and
their Affiliates (including any providers of Bank Products and any counterparty
to a Hedge Agreement) to (a)  release Liens on the Collateral following
termination or expiration of the Commitments and payment in full in cash of the
Secured Obligations (other than contingent indemnification obligations and
Secured Obligations constituting Bank Product Obligations or Hedging Liabilities
as to which arrangements


‑84‑

--------------------------------------------------------------------------------





satisfactory to the applicable holders thereof shall have been made),
(b) release Liens covering any Collateral that is sold, transferred or otherwise
disposed of in accordance with the terms and conditions of this Agreement and
the other Loan Documents (including a sale, transfer or disposition permitted by
the terms of Section 8.10 or which has been consented to in accordance with
Section 13.3) and (c) release any Guarantor from its obligations as a Guarantor
if such Person ceases to be a Guarantor as a result of a transaction permitted
under the Loan Documents or if such Guarantor becomes a Excluded Subsidiary.
Upon the Administrative Agent’s request, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release its interest in
particular types or items of Property or to release any Person form its
obligations as a Guarantor under the Loan Documents.
Section 10.11.    Authorization of Administrative Agent to File Proofs of
Claim     In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under the Loan Documents including, but not limited
to, Sections 3, 4.2, 4.6 and 13.4) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3 and 13.4. Nothing contained herein shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Secured Obligations or the rights of any


‑85‑

--------------------------------------------------------------------------------





Lender or to authorize the Administrative Agent to otherwise vote in respect of
the claim of any Lender in any such proceeding.
Section 10.13.    Hedging Liability and Bank Product Obligations. By virtue of a
Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 13.2, as the case may be, any Affiliate of such Lender with whom the
Borrower or any other Loan Party has entered into an agreement creating Hedging
Liability or Bank Product Obligations shall be deemed a Lender party hereto for
purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Collateral and the Guaranty Agreements as more fully set forth in Section 9.4.
In connection with any such distribution of payments and collections, or any
request for the release of the Guaranty Agreements and the Administrative
Agent’s Liens in connection with the termination of the Commitments and the
payment in full of the Secured Obligations, the Administrative Agent shall be
entitled to assume no amounts are due to any Lender or its Affiliate with
respect to Hedging Liability or Bank Product Obligations unless such Lender has
notified the Administrative Agent in writing of the amount of any such liability
owed to it or its Affiliate prior to such distribution or payment or release of
Guaranty Agreements and Liens.
SECTION 11.
THE GUARANTEES    .

Section 11.1.    The Guarantees    . To induce the Lenders to provide the
credits described herein and in consideration of benefits expected to accrue to
the Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Subsidiary party
hereto (including any Subsidiary executing an Additional Guarantor Supplement in
the form attached hereto as Exhibit E or such other form acceptable to the
Administrative Agent) and the Borrower (as to the Secured Obligations of another
Loan Party) hereby unconditionally and irrevocably guarantees jointly and
severally to the Administrative Agent, the Lenders, and their Affiliates, the
due and punctual payment of all present and future Secured Obligations,
including, but not limited to, the due and punctual payment of principal of and
interest on the Loans, and the due and punctual payment of all other Secured
Obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding); provided, however,
that, with respect to any Guarantor, Hedging Liability guaranteed by such
Guarantor shall exclude all Excluded Swap Obligations. In


‑86‑

--------------------------------------------------------------------------------





case of failure by the Borrower or other obligor punctually to pay any Secured
Obligations guaranteed hereby, each Guarantor hereby unconditionally agrees to
make such payment or to cause such payment to be made punctually as and when the
same shall become due and payable, whether at stated maturity, by acceleration,
or otherwise, and as if such payment were made by the Borrower or such obligor.
Section 11.2.    Guarantee Unconditional    . The obligations of each Guarantor
under this Section 11 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
(a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;
(c)    any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Loan Party or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of any Loan
Party or other obligor or of any other guarantor contained in any Loan Document;
(d)    the existence of any claim, set‑off, or other rights which any Loan Party
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, or any other Person, whether or not arising in
connection herewith;
(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;
(f)    any application of any sums by whomsoever paid or howsoever realized to
any obligation of any Loan Party or other obligor, regardless of what
obligations of any Loan Party or other obligor remain unpaid;
(g)    any invalidity or unenforceability relating to or against any Loan Party
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations or any provision of applicable law or regulation purporting
to prohibit the payment by any


‑87‑

--------------------------------------------------------------------------------





Loan Party or other obligor or any other guarantor of the principal of or
interest on any Loan or any other amount payable under the Loan Documents or any
agreement relating to Hedging Liability or Bank Product Obligations; or
(h)    any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this subsection, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 11.
Section 11.3.    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances    . Each Guarantor’s obligations under this Section 11 shall
remain in full force and effect until the Commitments are terminated, and the
principal of and interest on the Loans and all other amounts payable by the
Borrower and the other Loan Parties under this Agreement and all other Loan
Documents and, if then outstanding and unpaid, all Hedging Liability and Bank
Product Obligations shall have been paid in full. If at any time any payment of
the principal of or interest on any Loan or any other amount payable by any Loan
Party or other obligor or any guarantor under the Loan Documents or any
agreement relating to Hedging Liability or Bank Product Obligations is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy, or
reorganization of such Loan Party or other obligor or of any guarantor, or
otherwise, each Guarantor’s obligations under this Section 11 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.
Section 11.4.    Subrogation    . Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Secured Obligations shall have been paid in full
subsequent to the termination of all the Commitments. If any amount shall be
paid to a Guarantor on account of such subrogation rights at any time prior to
the later of (x) the payment in full of the Secured Obligations and all other
amounts payable by the Loan Parties hereunder and the other Loan Documents and
(y) the termination of the Commitments, such amount shall be held in trust for
the benefit of the Administrative Agent and the Lenders and shall forthwith be
paid to the Administrative Agent for the benefit of the Secured Parties or be
credited and applied upon the Secured Obligations whether matured or unmatured,
in accordance with the terms of this Agreement.
Section 11.5.    Subordination    . Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or other Loan Party owing to such
Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Secured Obligations. During the
existence of any Event of Default, subject to Section 11.4, any such
indebtedness, obligation, or liability of the Borrower or other Loan Party owing
to such Subordinated Creditor shall be enforced


‑88‑

--------------------------------------------------------------------------------





and performance received by such Subordinated Creditor as trustee for the
benefit of the Administrative Agent and the other Secured Parties and the
proceeds thereof shall be paid over to the Administrative Agent for application
to the Secured Obligations (whether or not then due), but without reducing or
affecting in any manner the liability of such Guarantor under this Section 11.
Section 11.6.    Waivers    . Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice not provided for herein, as
well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender or any other Person against the Borrower or any
other Loan Party or other obligor, another guarantor, or any other Person.
Section 11.7.    Limit on Recovery    . Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 11 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 11 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.
Section 11.8.    Stay of Acceleration    . If acceleration of the time for
payment of any amount payable by the Borrower or other Loan Party or other
obligor under this Agreement or any other Loan Document, or under any agreement
relating to Hedging Liability or Bank Product Obligations, is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or such other Loan
Party or obligor, all such amounts otherwise subject to acceleration under the
terms of this Agreement or the other Loan Documents, or under any agreement
relating to Hedging Liability or Bank Product Obligations, shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent made at the request or otherwise with the consent of the Required Lenders.
Section 11.9.    Benefit to Guarantors    . The Loan Parties are engaged in
related businesses and integrated to such an extent that the financial strength
and flexibility of the Borrower and the other Loan Parties has a direct impact
on the success of each other Loan Party. Each Guarantor will derive substantial
direct and indirect benefit from the extensions of credit hereunder, and each
Guarantor acknowledges that this guarantee is necessary or convenient to the
conduct, promotion and attainment of its business.
Section 11.10.    Keepwell    . Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall


‑89‑

--------------------------------------------------------------------------------





remain in full force and effect until discharged in accordance with
Section 11.3. Each Qualified ECP Guarantor intends that this Section constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 12.
COLLATERAL.

Section 12.1.    Collateral    . To secure the payment and performance of the
Secured Obligations, each Loan Party hereby grants to the Administrative Agent,
for the benefit of the Lenders, a continuing first priority security interest
in, and Lien on, such Loan Party’s right, title and interest (i) on the capital
stock or other equity interests of the Pledged Subsidiaries, and (ii) in any and
all proceeds thereof (subsections (i), and (ii), whether now owned or held or
hereafter acquired, are collectively referred to herein as the “Collateral”).
Each Loan Party acknowledges and agrees that the Liens on the Collateral shall
be valid and perfected first priority Liens in each case pursuant to one or more
Collateral Documents, each in form and substance reasonably satisfactory to the
Administrative Agent.
Section 12.2.    Further Assurances    . Each Loan Party hereby appoints the
Administrative Agent, its nominee, and any other person whom the Administrative
Agent may designate, as such Loan Party’s attorney‑in‑fact, with full power,
after the occurrence and during the continuation of any Event of Default, to
liquidate the Collateral or any part thereof prior to its stated maturity, if
any, without thereby incurring any liability whatsoever to the Loan Parties. The
Loan Parties hereby ratify and approve all acts of any such attorney and agrees
that neither the Administrative Agent nor any such attorney will be liable for
any acts or omissions nor for any error of judgment or mistake of fact or law
other than such person’s gross negligence, bad faith or willful misconduct. The
foregoing power of attorney, being coupled with an interest, is irrevocable
until the Secured Obligations have been fully paid and satisfied and the
commitment to extend additional credit to the Borrower has terminated. The Loan
Parties agree that they shall, and shall cause each Pledged Subsidiary to, from
time to time at the request of the Administrative Agent, execute and deliver
such documents and do such acts and things as the Administrative Agent may
reasonably request in order to provide for or perfect or protect the
Administrative Agent’s Liens on the Collateral. Notwithstanding the foregoing,
with respect to any Broker-Dealer Subsidiary that is a Pledged Subsidiary, this
Section 12.2 shall be subject to Section 9(h) of the Pledge Agreement.
SECTION 13.
MISCELLANEOUS    .



‑90‑

--------------------------------------------------------------------------------





Section 13.1.    Notices    .
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower or any other Loan Party, to it at 599 Lexington
Avenue, New York, New York 10022, Attention of Edward Zilnicki (Facsimile No.
(212) 201-4840; Telephone No. (212) 823-0229);
(ii)    if to the Administrative Agent, to BMO Harris Bank N.A. at 111 West
Monroe Street, Chicago, Illinois 60603, Attention of Futures & Securities
(Facsimile No. (312) 765-8201; Telephone No. (312) 461-4657);
(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours of the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Sections 2.1 and 2.4 if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Sections by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at


‑91‑

--------------------------------------------------------------------------------





its e‑mail address as described in the foregoing clause (i), of notification
that such notice or communication is available and identifying the website
address therefor; provided that, for both clauses (i) and (ii) above, if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform. (i) Each Loan Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Communications (as defined below)
available to the Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non‑infringement
of third‑party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.
Section 13.2.    Successors and Assigns    .
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of


‑92‑

--------------------------------------------------------------------------------





participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments and the Loans at the time owing to
it or contemporaneous assignments to related Approved Funds that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the relevant Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 (or, if less, the aggregate
amount of all the Commitments and outstanding Loans held by such assigning
Lender), unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Commitments and Loans on a non‑pro rata basis.


‑93‑

--------------------------------------------------------------------------------





(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignments to a
Person that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any other Loan Party or any Loan Party’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the


‑94‑

--------------------------------------------------------------------------------





Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.4 and 13.6 with respect to events occurring prior to
the effective date of such assignment; provided that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago, Illinois
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


‑95‑

--------------------------------------------------------------------------------





(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any other Loan Party or
any Loan Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10 with respect to any payments made by such Lender to
its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would reduce the amount of or
postpone any fixed date for payment of any Secured Obligation in which such
participant has an interest. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 4.1, 4.2 and 4.6 (subject to the
requirements and limitations therein, including the requirements under
Section 4.1(g) (it being understood that the documentation required under
Section 4.1(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.10 and 4.3 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 4.1 or 4.2, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.10 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.6 (Right of Setoff) as though it were a
Lender; provided that such Participant agrees to be subject to Section 13.7
(Sharing of Payments by Lenders) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit


‑96‑

--------------------------------------------------------------------------------





or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103‑1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 13.3.    Amendments.     Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required Lenders
(or the Administrative Agent acting at the direction of the Required Lenders)
(except as otherwise stated below to require only the consent of the Lenders
affected thereby), and (c) if the rights or duties of the Administrative Agent
are affected thereby, the Administrative Agent; provided that:
(i)    no amendment or waiver pursuant to this Section 13.3 shall (A) increase
any Commitment of any Lender without the consent of such Lender or (B) reduce
the amount of or postpone the date for any scheduled payment of any principal of
or interest on any Loan (other than a waiver of any rate of interest imposed
pursuant to Section 2.7 hereof or as a result of a waiver of any Event of
Default) or of any fee payable hereunder without the consent of the Lender to
which such payment is owing or which has committed to make such Loan (or
participate therein) hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the default rate provided in
Section 2.7 or to waive any obligation of the Borrower to pay interest or fees
at the default rate as set forth therein;
(ii)    no amendment or waiver pursuant to this Section 13.3 shall, unless
signed by each Lender, change the definition of Required Lenders, change the
provisions of this Section 13.3, change Section 13.7 in a manner that would
affect the ratable sharing of setoffs required thereby, change the application
of payments contained in Section 3, release any material Guarantor or all or
substantially all of the Collateral (except as otherwise provided


‑97‑

--------------------------------------------------------------------------------





for in the Loan Documents), or affect the number of Lenders required to take any
action hereunder or under any other Loan Document;
(iii)    no amendment or waiver pursuant to this Section 13.3 shall, unless
signed by each Lender affected thereby, extend the Termination Date; or
(iv)    no amendment to Section 11 shall be made without the consent of the
Guarantor(s) affected thereby.
Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (2) if the Administrative Agent and the
Borrower have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
without the consent of the Lenders, and (3) guarantees, collateral security
documents and related documents executed by the Borrower or any other Loan Party
in connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (x) comply with local law or advice of local counsel, (y) cure
ambiguities, omissions, mistakes or defects or (z) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.
Section 13.4.    Costs and Expenses; Indemnification    .
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent and its Affiliates, taken as a whole, and
one counsel in each applicable jurisdiction) in connection with the syndication
of the Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including, without limitation, such fees and expenses incurred in
connection with the creation, perfection or protection of the Liens under the
Loan Documents (including all


‑98‑

--------------------------------------------------------------------------------





reasonable title insurance fees and all search, filing and recording fees) and
(ii) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent or any Lender (including reasonable out‑of‑pocket fees,
charges and disbursements of one counsel for the Administrative Agent, the
Lenders and their Affiliates, taken as a whole, and one counsel in each
applicable jurisdiction) in connection with the enforcement or protection of
their rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such reasonable and documented out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans (including all such reasonable and documented out‑of‑pocket costs
and expenses incurred in connection with any proceeding under the United States
Bankruptcy Code involving the Borrower or any other Loan Party as a debtor
thereunder).
(b)    Indemnification by the Loan Parties. Each Loan Party shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable and documented
out‑of‑pocket expenses (including reasonable and documented out‑of‑pocket fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any third
party or the Borrower or any other Loan Party) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (and any sub‑agent
thereof), and its Related Parties, the administration and enforcement of this
Agreement and the other Loan Documents (including all such reasonable and
documented out‑of‑pocket costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
other Loan Party as a debtor thereunder), (ii) any Loan or the use or proposed
use of the proceeds therefrom, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto (including, without limitation, any settlement
arrangement arising from or relating to the foregoing); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (w) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (x) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document as determined by a final
and nonappealable judgment by a court of competent jurisdiction, (y) are
determined by a court of competent jurisdiction by final and nonappealable


‑99‑

--------------------------------------------------------------------------------





judgment to have resulted from a material breach by such Indemnified Party (or
any of such Indemnified Party’s affiliates) of its obligations under any Loan
Document, or (z) that arise out of any claim, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower, any Guarantor or any Pledged Subsidiary and that is brought by an
Indemnified Party against another Indemnified Party. This subsection (b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non‑Tax claim.
(c)    Reimbursement by Lenders. To the extent that (i) the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by any of them to the Administrative Agent (or any
sub‑agent thereof) or any Related Party or (ii) any liabilities, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever are imposed on, incurred by, or asserted
against, Administrative Agent or a Related Party in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by Administrative Agent or a Related Party in connection
therewith, then, in each case, each Lender severally agrees to pay to the
Administrative Agent (or any such sub‑agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub‑agent) or any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub‑agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 13.15.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any party hereto or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan,
or the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.


‑100‑

--------------------------------------------------------------------------------





(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
Section 13.5.    No Waiver, Cumulative Remedies.     No delay or failure on the
part of the Administrative Agent or any Lender, or on the part of the holder or
holders of any of the Obligations, in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders, and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.
Section 13.6.    Right of Setoff    . In addition to any rights now or hereafter
granted under the Loan Documents or applicable law and not by way of limitation
of any such rights, if an Event of Default shall have occurred and be
continuing, each Lender, and its respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or their respective Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.11 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 13.7.    Sharing of Payments by Lenders.     If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest


‑101‑

--------------------------------------------------------------------------------





on any of its Loans or other obligations hereunder resulting in such Lender
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Loan Party or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
Section 13.8.    Survival of Representations.     All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.
Section 13.9.    Survival of Indemnities.     All indemnities and other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans, including, but not
limited to, Sections 4.1, 4.2, 4.6 and 13.4, shall survive the termination of
this Agreement and the other Loan Documents and the payment of the Obligations.
Section 13.10.    Counterparts; Integration; Effectiveness    .


‑102‑

--------------------------------------------------------------------------------





(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.2, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. For purposes of determining compliance
with the conditions specified in Section 7.2, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
Closing Date specifying its objection thereto.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronics Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
Section 13.11.    Headings.     Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 13.12.    Severability of Provisions.     Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.


‑103‑

--------------------------------------------------------------------------------





Section 13.13.    Construction    . The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents. The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries.
Section 13.14.    Excess Interest    . Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.
Section 13.15.    Lender’s Obligations Several    . The obligations of the
Lenders hereunder are several and not joint. Nothing contained in this Agreement
and no action taken by the Lenders pursuant hereto shall be deemed to constitute
the Lenders a partnership, association, joint venture or other entity.
Section 13.16.    No Advisory or Fiduciary Responsibility    . In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or


‑104‑

--------------------------------------------------------------------------------





other modification hereof or of any other Loan Document), each Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) no fiduciary, advisory or agency relationship between any Loan Party and
its Subsidiaries and the Administrative Agent or any Lender is intended to be or
has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether the Administrative Agent or any
Lender has advised or is advising any Loan Party or any of its Subsidiaries on
other matters, (ii) the arranging and other services regarding this Agreement
provided by the Administrative Agent and the Lenders are arm’s‑length commercial
transactions between such Loan Parties and their Affiliates, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, (iii) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent that it has deemed appropriate and (iv) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Administrative Agent and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Loan Party or any of its Affiliates, or any other Person;
(ii) none of the Administrative Agent and the Lenders has any obligation to any
Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Lenders and
their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of any Loan Party and its Affiliates, and none of the
Administrative Agent and the Lenders has any obligation to disclose any of such
interests to any Loan Party or its Affiliates. To the fullest extent permitted
by law, each Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
Section 13.17.    Governing Law; Jurisdiction; Consent to Service of
Process    . (a) THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS (EXCEPT
AS OTHERWISE SPECIFIED THEREIN), AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5‑1401 AND SECTION 5‑1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any


‑105‑

--------------------------------------------------------------------------------





appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by
applicable Legal Requirements, in such federal court. Each party hereto hereby
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Legal Requirements. Nothing in this
Agreement or any other Loan Document or otherwise shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any Guarantor or its respective properties in the courts of any
jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 13.17(b). Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in any action or proceeding arising out of or relating to any Loan Document, in
the manner provided for notices (other than telecopy or e‑mail) in Section 13.1.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.
Section 13.18.    Waiver of Jury Trial    . EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


‑106‑

--------------------------------------------------------------------------------





Section 13.19.    USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
Section 13.20.    Confidentiality    . Each of the Administrative Agent and the
Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self‑regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the Facility, or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers; (h) with the prior written consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender, or any of their respective Affiliates on a nonconfidential basis
from a third party that is not, to the knowledge of the Administrative Agent,
such Lender or Affiliate, subject to confidentiality obligations owing to the
Borrower, its Subsidiaries or any Affiliate thereof. For purposes of this
Section, “Information” means all information received from a Loan Party or any
of its Subsidiaries relating to a Loan Party or any of its Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by a Loan Party or any of its Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


‑107‑

--------------------------------------------------------------------------------





Section 13.21.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    .     Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto (including any party becoming a party hereto by
virtue of an Assignment and Assumption) acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[SIGNATURE PAGES TO FOLLOW]






‑108‑

--------------------------------------------------------------------------------






This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.
“Borrower”
Cowen Inc.
By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer
“Guarantors”
RCG LV Pearl, LLC
By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer
Cowen PB Holdings, LLC
By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer
Cowen Holdings, Inc.
By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer
Cowen Special Investments LLC


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer
Cowen Services Company LLC
By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer


Cowen CV Acquisition LLC
By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer
Cowen Execution Holdco LLC
By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer
Cowen Alternative Investments, LLC


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer


Cowen Capital Partners II, LLC
By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer
Cowen Investments LLC
By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer
Cowen Investments II LLC
By: /s/ Stephen Lasota    
Name: Stephen Lasota
Title: Chief Financial Officer
“Administrative Agent and Lenders”
BMO Harris Bank N.A., as a Lender and as Administrative Agent
By: /s/ Nicholas Buckingham    
Name: Nicholas Buckingham
Title: Director






[Signature Page to Credit Agreement]